



EXHIBIT 10.1

OFFICE LEASE AGREEMENT
This Office Lease Agreement (the “Lease”) is made and entered into to be
effective as of the 1st day of April, 2017, between CALIBER INVESTMENT GROUP
LLC, a Delaware limited liability company (“Landlord”), and MAMMOTH ENERGY
PARTNERS LLC, a Delaware limited liability company (“Tenant”).
W I T N E S S E T H:
1.
Construction and Definitions. Section 1 sets forth the definitions of some of
the defined terms used in this Lease, which terms shall include the plural as
well as the singular meanings thereof. The word “including”, when used in this
Lease shall be construed to be followed by the words “without limitation” or
“but not limited to”. The words “herein”, “hereof”, “hereunder”, “hereafter”,
and other words of similar import shall refer to this Lease as a whole and not
to any particular Section or other subdivision. All references to Exhibits or
other attachments shall refer to the Exhibits, diagrams, and other special
provisions attached to this Lease, all of which are incorporated by reference
herein for all purposes. The definitions of other defined terms are found
throughout this Lease.

A.
“Additional Provisions” shall mean those certain additional specific covenants
and agreement of the Landlord and the Tenant that are set forth on Exhibit K,
which is attached hereto. By this reference, Exhibit K and such Additional
Provisions are made an integral part of this Lease for all purposes as if fully
set forth in the body of this Lease.

B.
“Additional Rent” shall mean Tenant’s Pro Rata Share of Basic Costs (hereinafter
defined) and any other sums (exclusive of Base Rent) that are required to be
paid to Landlord by Tenant hereunder, which sums are deemed to be Additional
Rent under this Lease pursuant to Section 5 herein. Additional Rent and Base
Rent are sometimes collectively referred to herein as “Rent.” The first monthly
installment of Additional Rent shall be due and payable by the Tenant to the
Landlord on the same date that payment of the Base Rent by Tenant to the
Landlord commences pursuant to Section 1.F hereof, subject to any necessary
prorations thereof in accordance with the terms of Section 5.A hereof.

C.
“Approximate Rentable Area in the Building” is 42,343 square feet.

D.
“Initial Approximate Rentable Area in the Premises” shall mean the entire third
floor of the Building, consisting of the area contained within the demising
walls of the Premises prior to June 1, 2017, as described below in Section 1.R,
and any other area designated for the exclusive use of the Tenant plus an
allocation of the applicable Tenant’s Pro Rata Share (as defined below) of the
square footage of the “Common Areas” and the “Service Areas” (as defined below).
For purposes of this Lease, it is agreed and stipulated by both Landlord and
Tenant that the Initial Approximate Rentable Area in the Premises is fourteen
thousand three hundred eleven (14,311) rentable square feet (“Initial Area”).
Any payments under this Lease are not subject to revision whether or not the
size of the Initial Area is eventually determined to be more or less than that
amount.

E.
“Final Approximate Rentable Area in the Premises” shall mean the Initial Area
plus as of June 1, 2017, the entire second floor of the Building (the
“Additional Area”), consisting of the area contained within the demising walls
of the Additional Area, and any other area designated in conjunction therewith
for the exclusive use of Tenant plus an allocation of the applicable Tenant’s
Pro Rata Share of the square footage of the Common Areas and Service Areas. For
purposes of this Lease it is agreed and stipulated by both Landlord and Tenant
that the Additional Area is fourteen thousand three hundred eleven (14,311)
rentable square feet. It is further agreed and stipulated by both Landlord and
Tenant that when the Additional Area is added to the Initial Area, as of June 1,
2017, the sum of those two areas, i.e., the Initial Area and the Additional
Area, shall thereafter be deemed to constitute, for all purposes under this
Lease, the “Final Approximate Rental Area in the Premises” consisting of a



1

--------------------------------------------------------------------------------





total of twenty eight thousand six hundred twenty two (28,622) rentable square
feet (“Final Area”). Any payments under this Lease are not subject to revision
whether or not the size of the Final Area is eventually determined to be more or
less than the foregoing amount.
F.
“Base Rent” shall mean the Base Rent to be paid according to the following
schedule, subject to the provisions of Section 5. Tenant shall not pay any Rent
to Landlord for the lease of the Initial Area for the month of April 2017.
Tenant will commence payments of Base Rent to Landlord on May 1, 2017 as shown
below.

PERIOD
Months After Commencement Date
ANNUAL BASE RENTAL RATE/SQUARE FOOT
ANNUAL BASE RENT
MONTHLY INSTALLMENTS OF BASE RENT
May 1, 2017 to
May 31,2017
(while Tenant is leasing only the Initial Area of 14,311 sf)
$18.00/sf
257,598.00


21,466.50


June 1, 2017 to
April 30, 2022
(after Tenant begins leasing the Final Area of 28,622 sf) in addition to the
Initial Area
$18.00/sf
515,196.00


42,933.00





The Base Rent shall be payable in monthly installments in the applicable amounts
set forth above, in advance, each month during the Lease Term (hereinafter
defined). The first monthly installment of Base Rent in the applicable amount
shall be due and payable by the Tenant to Landlord, beginning on the
Commencement Date (hereinafter defined), or such other date as provided herein,
and without prior notice or demand, and continuing on the first day of each
month thereafter through the Termination Date (hereinafter defined), subject to
any necessary proration pursuant to the provisions of Section 5.A hereof if the
date upon which the obligation to pay Base Rent commences, for any reason, on a
day other than the first day of a calendar month.
G.
“Base Year” shall mean the Calendar Year 2017.

H.
“Basic Costs” shall mean all direct and indirect costs and expenses incurred in
connection with the Building as more fully defined in Exhibit A attached hereto.

I.
“Building” shall mean the office building at 14201 Caliber Drive, Oklahoma City,
County of Oklahoma, State of Oklahoma, currently known as Two Caliber Park at
Quail Springs, together with the adjacent parking areas designated for the
Building’s use, having the complete legal description set forth on Exhibit B
attached hereto.

J.
“Building Manager” shall mean Caliber Investment Group LLC or such other company
as Landlord shall designate from time to time.

K.
“Building Standard” shall mean the type, brand, quality and/or quantity of
materials Landlord designates from time-to-time to be the minimum quality and/or
quantity to be used in the Building or the exclusive type, grade, quality and/or
quantity of material to be used in the Building.

L.
“Business Day(s)” shall mean Mondays through Fridays exclusive of the normal
business holidays of New Year’s Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day and Christmas Day (“Holidays”). Landlord, from time to time
during the Lease Term, shall have the right to designate additional Holidays,
provided such additional Holidays are commonly recognized by other office
buildings in the area where the Building is located.



2

--------------------------------------------------------------------------------





M.
“Commencement Date”, “Lease Term” and “Termination Date” shall have the meanings
set forth below:

(1)
The “Lease Term” shall mean a period of sixty-one (61) months commencing on
April 1, 2017 (the “Commencement Date”).

(2)
The “Termination Date” shall, unless sooner terminated as provided herein, mean
the last day of the Lease Term, i.e., April 30, 2022. Notwithstanding the
foregoing, if the Termination Date, as determined herein, does not occur on the
last day of a calendar month, the Lease Term shall be extended by the number of
days necessary to cause the Termination Date to occur on the last day of the
last calendar month of the Lease Term. Tenant shall pay Base Rent and Additional
Rent for such additional days at the same rate payable for the portion of the
last calendar month immediately preceding such extension.

(3)
“Common Areas” shall mean those areas located within the Building or on the
Property used for corridors, elevator foyers, mail rooms, restrooms, mechanical
rooms, elevator mechanical rooms, property management office, janitorial
closets, electrical and telephone closets, vending areas, and lobby areas
(whether at ground level or otherwise), entrances, exits, sidewalks, skywalks,
tunnels, driveways, parking areas and parking garages and landscaped areas and
other similar facilities provided for the non-exclusive common use or benefit of
tenants generally and/or the public.

N.
“Default Rate” shall mean eighteen percent (18%) per annum.

O.
“Normal Business Hours” for the Building shall mean 8:00 a.m. to 6:00 p.m.
Mondays through Fridays, and 8:00 a.m. to 1:00 p.m. on Saturdays, exclusive of
Holidays.

P.
“Notice Addresses” shall mean the following addresses for Tenant and Landlord,
respectively:

If to Tenant:
MAMMOTH ENERGY PARTNERS LLC
Attn: Arty Straehla, Chief Executive Officer
14201 North May Avenue, Suite 300
Oklahoma City, Oklahoma 73134
Telephone:     405.762.0920
Email:         astraehla@mammothenergy.com
Monthly Rent Statements shall be sent to Tenant only to:
MAMMOTH ENERGY PARTNERS LLC
Attn: Arty Straehla, Chief Executive Officer
14201 North May Avenue, Suite 300
Oklahoma City, Oklahoma 73134
Telephone:     405.762.0920
Email:         astraehla@mammothenergy.com
If to Landlord:
Caliber Investment Group LLC
14301 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
Attn: Matthew Austin, President
Telephone:     405.242.6112
Email:         maustin@CaliberCompanies.com


3

--------------------------------------------------------------------------------





Payments of Rent only shall be made payable to the order of:
Caliber Investment Group LLC
At the following address:
Caliber Investment Group LLC
14301 Caliber Drive, Suite 300
Oklahoma City, Oklahoma 73134
or such other name and address as Landlord shall, from time to time, designate.
Q.
“Permitted Use” shall mean an operation, consistent with a first-class office
building, of offices to be utilized for the conduct of general office functions
and related administrative activities or other comparable office use.

R.
“Premises”, prior to June 1, 2017, shall mean the Initial Area of 14,311
rentable square feet, as defined in Section 1.D, above, comprising the entire
third floor of the Building, commonly known as Suite 300. Beginning on June 1,
2017, and thereafter for the remainder of the Lease Term, the term “Premises”
shall be deemed, for all purposes, to mean the Initial Area, i.e., Suite 300,
plus the addition thereto of the 14,311 rentable square feet constituting the
Additional Area, as defined in Section 1.E, above, comprising the entire second
floor of the Building, commonly known as Suite 200, such that, as a result, the
total Premises, from and after June 1, 2017, shall constitute both Suites 200
and 300.

S.
“Property” shall mean the Building and the parcel(s) of land on which it is
located, other improvements located on such land, adjacent parcels of land that
Landlord operates jointly with the Building, and other buildings and
improvements located on such adjacent parcels of land, having the complete legal
description set forth on Exhibit B.

T.
“Service Areas” shall mean those areas within the Building used for stairs,
elevator shafts, flues, vents, stacks, pipe shafts and other vertical
penetrations (but shall not include any such areas for the exclusive use of a
particular tenant).

U.
“Tenant’s Estoppel Certificate” shall mean the tenant estoppel certificate
Tenant is required to provide to Landlord pursuant to the provisions of Section
28 herein which shall be substantially in the form of the Pre-Approved Tenant
Estoppel Certificate attached hereto as Exhibit C.

V.
“Tenant’s Pro Rata Share” prior to June 1, 2017 shall mean Thirty-Three and
Eighty One-Hundredths Percent, i.e., 0.3380 (33.80%), which is the quotient
(expressed as a percentage), derived by dividing the Initial Area, i.e., 14,311
rentable square feet, as defined in Section 1.D, above, by the Approximate
Rentable Area in the Building, i.e., 42,343 square feet as defined in Section
1.C, above. Tenant’s Pro Rata Share from and after June 1, 2017, and thereafter,
during the remainder of the entire Lease Term, shall mean Sixty-Seven and Sixty
One-Hundredths Percent, i.e., 0.6760 (67.60%), which is the quotient derived by
dividing the Final Area, i.e., 28,622 rentable square feet, as defined in
Section 1.E, above, by the Approximate Rentable Area in the Building.

2.
Lease Grant. Subject to and upon the terms herein set forth, Landlord leases to
Tenant and Tenant leases from Landlord the Premises together with the right, in
common with others, to use the Common Areas.

3.
Commencement Date/Possession.

A.
Commencement Date/Possession The Lease Term shall commence, and Tenant shall be
entitled to take possession of the Premises on the Commencement Date, as that
term is defined above. Landlord shall not have any obligation or duty whatsoever
to perform, or cause to be performed any improvements to the Premises prior to
or after the Commencement Date except as expressly set forth



4

--------------------------------------------------------------------------------





herein, and Tenant agrees to take possession of the Premises in the condition
they are in on the Commencement Date without improvements being made thereto as
provided in Section 3.B, below.
B.
Property Condition on the Commencement Date Tenant shall be deemed to have
accepted the Premises, “AS-IS”, “WHERE-IS”, “WITH ALL FAULTS”, in the condition
that the Premises are in on the Commencement Date, and to have agreed that the
Premises are in good order and satisfactory condition, with no representation or
warranty of any kind or nature, whether express or implied, by Landlord as to
the condition of the Premises or the Building or the suitability thereof for
Tenant’s use, including, without limitation, any implied warranties of
merchantability or fitness for a particular purpose.

4.
Use. Tenant will occupy the Premises continuously and in its entirety and will
not use or permit any portion of the Premises to be used for any purpose other
than for general office space and related administrative activities consistent
with the Permitted Use. Tenant agrees not to use the Premises for any purpose
which is unlawful, disreputable, dangerous to life, limb or property, or which
adversely affects Landlord’s leasing of the Building, or which, in Landlord’s
sole judgment, creates a nuisance, or increases the risk of casualty or the rate
of fire or casualty insurance covering the Building or its contents. In the
event that any act of Tenant results in any increase in the cost of insurance
covering the Building or its contents, Tenant agrees to pay to Landlord the
amount of such increased cost as Additional Rent. Tenant will conduct Tenant’s
business and will control Tenant’s agents, servants, employees, customers,
licensees, and invitees in such a manner as not to create any nuisance or
interfere with, annoy, or disturb the Landlord or other tenants in the
management and operation of the Building and the Property. Tenant will maintain
the Premises in a clean and healthful condition, free of vermin, insects and
pests at all times, and will not cause or permit objectionable odors of an
unusual or objectionable nature, to emanate from the Premises at any time.
Tenant agrees to provide to Landlord once every calendar year during the Lease
Term a certificate from a reputable pest control company that it is acceptable
to Landlord that the Premises are free of vermin, insects and other pests, which
is in form and substance reasonably satisfactory to Landlord. Tenant will remove
all trash, food debris, and other refuse from the Premises on a daily basis.
Tenant, at Tenant’s expense, shall comply and cause Tenant’s agents, employees,
licensees, and invitees to fully comply with: (i) the Building Regulations which
are attached to this Lease as Exhibit D hereto; (ii) all laws pertaining to
Tenant’s use of the Premises; (iii) all other legal requirements, including all
applicable laws pertaining to air and water quality, hazardous materials, waste
and disposal, all emissions, and other environmental matters; and (iv) all
zoning and land use matters and any directive of any governmental authority,
pursuant to law, which shall impose any duty upon Landlord or Tenant with
respect to the use or occupancy of the Premises, to include, without limitation,
the obligation of Tenant to obtain, at its sole cost and expense, all permits or
other government consents from any county, state or federal agency which are
required in order for it to perform the Permitted Use on the Premises, Tenant
shall otherwise comply with such other rules and regulations for the Building
adopted and altered by Landlord from time‑to-time. All such changes to the
Building’s Regulations, i.e., Exhibit D hereto, will be reasonable and shall be
sent by Landlord to Tenant in writing. Nothing contained in this Lease will be
deemed or construed in any manner as creating a partnership or joint venture
between Landlord and Tenant with regard to conducting the Permitted Use on the
Premises or between Landlord and any other party with regard thereto, or cause
the Landlord to be liable or responsible in any way for the actions, inactions,
liabilities, debts or obligations of Tenant or Tenant’s agents, employees,
invitees, permitted subtenants, licensees or concessionaires.

In addition to the foregoing, Tenant specifically covenants and agrees that its
use of the Premises and Common Areas shall be subject to and in full compliance
with the Declaration of Protective Covenants of Quail Springs Office Park, and
any current or subsequent amendments thereto, including the Declaration of
Protective Covenants dated as of July 27, 1983, and recorded in Book 4997 at
Page 999, in the Office of the County Clerk of Oklahoma County, State of
Oklahoma (“Oklahoma County Clerk”), as amended by that certain Amendment to
Declaration of Protective Covenants dated as of September 20, 1984, and recorded
with the Oklahoma County Clerk in Book 5230 at page 44, as further amended by
that certain Second Amendment to Declaration of Protective Covenants dated as of
March 17, 1998, and recorded with the Oklahoma County Clerk in Book 7269 at Page
735, as further amended by that certain Third Amendment to Declaration of
Protective Covenants dated as of September 30, 2005, and recorded with the
Oklahoma County Clerk in Book


5

--------------------------------------------------------------------------------





9875 at Page 560, and as further amended by that certain Fourth Amendment to
Declaration of Protective Covenants dated as of March 13, 2009, and recorded
with the Oklahoma County Clerk in Book 11165 at Page 412 (collectively, the
“Declaration”), all of which subject the Building and the Property to the terms,
conditions, restrictions, and provisions therein contained, and as said
Declaration is amended from time-to-time. It is expressly understood and agreed
that the terms of the Declaration may vary from the terms of this Lease.
5.
Rent.

A.
Base Rent Tenant covenants and agrees to pay to Landlord during the Lease Term,
without any setoff or deduction except as otherwise expressly provided herein,
the full amount of all Base Rent and Additional Rent due hereunder and the full
amount of all such other sums of money as shall become due under this Lease
(including, without limitation, any charges for replacement of electric lamps
and ballasts and any other services, goods or materials in excess of Building
Standard furnished by Landlord at Tenant’s request), all of which hereinafter
may be collectively called “Rent”. In addition Tenant shall pay and be liable
for, as Additional Rent, all rent, sales and use taxes or other similar taxes,
if any, levied or imposed by any city, state, county or other governmental body
having authority, such payments to be in addition to all other payments required
to be paid to Landlord by Tenant under the terms and conditions of this Lease.
Any such payments shall be paid concurrently with the payments of the Rent on
which the tax is based. The Base Rent and Additional Rent for each calendar year
or portion thereof during the Lease Term, shall be due and payable in advance in
monthly installments on the first day of each calendar month during the Lease
Term and any extensions or renewals hereof, and Tenant hereby agrees to pay such
Base Rent and Additional Rent to Landlord without demand. If the obligation of
the Tenant to pay the Base Rent and the Additional Rent to the Landlord,
pursuant to the provisions of Sections 1.B. and 1.F., above, commences on a day
other than the first day of a month or, if the Lease Term terminates on a day
other than the last day of a month, then the installments of Base Rent and
Additional Rent for such month or months shall be prorated, based on the number
of days in such month. No payment by Tenant or receipt or acceptance by Landlord
of a lesser amount than the correct installment of Rent due under this Lease
shall be deemed to be other than a payment on account of the earliest Rent due
hereunder, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment be deemed an accord and satisfaction, and
Landlord may accept such check or payment without prejudice to Landlord’s right
to recover the balance or pursue any other available remedy. The acceptance by
Landlord of an installment of Rent on a date after the due date of such payment
shall not be construed to be a waiver of Landlord’s right to declare a default
for any other late payment. All amounts received by Landlord from Tenant
hereunder shall be applied first to the earliest accrued and unpaid Rent then
outstanding. Tenant’s covenant to pay Rent shall be independent of every other
covenant set forth in this Lease.

B.
Late Charges To the extent allowed by law, all installments of Rent not paid
when due shall bear interest at the Default Rate from the date due until paid.
In addition, if Tenant fails to pay any installment of Base Rent and Additional
Rent or any other item of Rent more than fifteen (15) days after such payment is
due and payable hereunder, a “Late Charge” equal to five percent (5%) of such
unpaid amount will be assessed thereon and will be due and payable immediately
by Tenant to Landlord.

C.
Additional Rent The Additional Rent payable hereunder shall be determined, as
adjusted from time-to-time, in accordance with the provisions of Exhibit A
attached hereto and incorporated herein for all purposes.

6.
Security Deposit. (Intentionally Deleted)

7.
Services to be Furnished by Landlord.

A.
Standard Services Landlord agrees to furnish Tenant the following services:



6

--------------------------------------------------------------------------------





(1)
Water for use in the lavatories on the floor(s) on which the Premises is located
and to any fixtures located therein. If Tenant desires additional water in the
Premises for any reason, approved in writing by the Landlord, including any
fixtures installed therein, e.g., a private lavatory or kitchen, except for the
Initial Tenant Improvements as provided in Section 38, below, cold water shall
be supplied from the Building water main through a line and fixtures, at
Tenant’s sole cost and expense, with the prior reasonable consent of Landlord.
Except for the Initial Tenant Improvements being provided to the Initial Area by
Landlord pursuant to Section 38, below, if Tenant desires additional hot water
fixtures in the Premises beyond those installed as of the Commencement Date,
Tenant, at its sole cost and expense, and subject to the prior reasonable
consent of the Landlord, may install an additional hot water heater in the
Premises. Tenant shall be solely responsible for the maintenance and repair of
all hot water heaters located in the Premises.

(2)
Central heat and air conditioning in season during Normal Business Hours, at
such temperatures and in such amounts as are considered by Landlord, in its
reasonable judgment, to be standard for buildings of similar class, size, age
and location, or as required by governmental authority. In the event that Tenant
requires central heat, ventilation or air conditioning service at times other
than Normal Business Hours, such additional service shall be furnished only upon
the written request of Tenant delivered to Landlord prior to 3:00 p.m. at least
one Business Day in advance of the date for which such usage is requested.
Tenant shall bear the entire cost of such additional service as such costs are
determined by the Landlord, from time-to-time, as Additional Rent upon
presentation of a statement therefor by Landlord. All additional heating,
ventilating and air conditioning required (if any) to accommodate Tenant’s
design, and/or any special needs of the Tenant shall be installed at the
Tenant’s expense subject to Landlord’s prior written approval in accordance with
the provisions of Section 10, below. The cost of operation and maintenance of
such additional equipment shall be the responsibility of the Tenant and paid to
Landlord as Additional Rent.

(3)
Maintenance and repair of all Common Areas in the manner and to the extent
reasonably deemed by Landlord to be standard for buildings of similar class, age
and location.

(4)
Janitorial and cleaning service in and about the Premises on Business Days;
provided, however, if Tenant’s floor covering or other improvements require
special treatment, Tenant shall pay the additional cleaning cost attributable
thereto as Additional Rent upon presentation of a statement therefor by
Landlord. Tenant shall not provide or use any other janitorial or cleaning
services without Landlord’s consent, and then only subject to the supervision of
Landlord and at Tenant’s sole cost and responsibility and by a janitor, cleaning
contractor or employees at all times satisfactory to Landlord. Tenant shall be
responsible for thoroughly cleaning any cooking and service areas of the
Premises, on a daily basis.

(5)
Electricity to the Premises for general office use, in accordance with and
subject to the terms and conditions of Section 11 of this Lease.

(6)
Fluorescent bulb and ballast replacement in the Premises necessary to maintain
Building Standard in the lighting as established by Landlord and fluorescent and
incandescent bulb and ballast replacement in the Common Areas and Service Areas.

(7)
Passenger elevator service in common with Landlord and other persons during
Normal Business Hours and freight elevator service in common with the Landlord
and other persons during Normal Business Hours. Such normal elevator service,
passenger or freight, if furnished at other times, shall be optional with
Landlord and shall never be deemed a continuing obligation.

(8)
Access control to the Building during other than Normal Business Hours shall be
provided in such form as Landlord deems appropriate. Tenant shall cooperate
fully in Landlord’s efforts



7

--------------------------------------------------------------------------------





to maintain access control to the Building and shall follow all regulations
promulgated by Landlord with respect thereto. Landlord agrees to allow access to
the Building on a 24-hour per day, seven (7) days a week basis by use of a
security card access system that Tenant will be allowed to utilize.
Notwithstanding anything herein to the contrary Tenant expressly acknowledges
and agrees that Landlord is not warranting the efficacy of any access personnel,
service, procedures or equipment and that Tenant is not relying and shall not
hereafter rely on any such personnel service, procedures or equipment. Landlord
shall not be responsible or liable in any manner for failure of any access
personnel, services, procedures or equipment to prevent, control, or apprehend
anyone suspected of causing personal injury or damage in, on or around the
Building or the Premises.
B.
Excess Services If Tenant requests any other utilities or building services in
addition to those identified above, or any of the above utilities or building
services in frequency, scope, quality or quantities substantially greater than
the standards set by Landlord for the Building, then Landlord shall use
reasonable efforts to attempt to furnish Tenant with such additional utilities
or building services. Landlord may impose a reasonable charge for such
additional utilities or building services, which shall be paid monthly by Tenant
as Additional Rent on the same day that the monthly installment of Base Rent is
due.

C.
Landlord’s Reservations Except as otherwise expressly provided herein, the
failure by Landlord to any extent to furnish, or the interruption or termination
of these defined services in whole or in part, resulting from adherence to laws,
regulations and administrative orders, wear, use, repairs, improvements
alterations or any causes beyond the reasonable control of Landlord shall not
render Landlord liable in any respect nor be construed as a constructive
eviction of Tenant, nor give rise to an abatement of Rent unless Tenant is
unable to use the Premises or any material part thereof for more than ten (10)
successive days, nor relieve Tenant from the obligation to fulfill any covenant
or agreement hereof. Should any of the equipment or machinery used in the
provision of such defined services for any cause cease to function properly,
Landlord shall use reasonable diligence to repair such equipment or machinery
without delay or interruption except for events beyond the reasonable control of
Landlord.

8.
Leasehold Improvements/Tenant’s Property. All fixtures, equipment, improvements
and appurtenances attached to, or built into, the Premises at the commencement
of or during the Lease Term, whether or not by, or at the expense of, Tenant
(“Leasehold Improvements”), shall be and remain a part of the Premises; shall
constitute part of the Premises to be utilized by Tenant during the Lease Term,
but shall be the property of Landlord; and shall not be removed by Tenant except
as expressly provided herein. All unattached and moveable partitions, trade
fixtures, moveable equipment or furniture located in the Premises and acquired
by or for the account of Tenant, without expense to Landlord, including, without
limitation, those items of personal property being left in the Premises by the
previous tenant of the Premises, which Landlord is conveying to Tenant on the
Commencement Date as a material inducement to Tenant to make and enter into this
Lease as specifically provided in Section 36, below, which can be removed
without structural damage to the Building or Premises, and all personalty
brought into the Premises by Tenant after the Commencement Date (“Tenant’s
Property”) shall be owned and insured by Tenant. Landlord may, nonetheless, at
any time prior to, or within one (1) month after, the expiration or earlier
termination of this Lease or Tenant’s right to possession, require Tenant to
remove any and all electronic, phone and data cabling which have been laid on
the ceiling tile of the grid by the Tenant (the “Required Removables”) at
Tenant’s sole cost. It is expressly provided, however, that if the electronic,
phone and other data cabling in the Premises is installed suspended from the
structure and not laid on the ceiling tile, then Tenant shall not be required to
remove it at the end of this Lease and it shall not be deemed to be a Required
Removable for purposes of this Section 8. In the event that Landlord so elects,
Tenant shall remove such Required Removables within ten (10) days after notice
from Landlord, provided that in no event shall Tenant be required to remove such
Required Removables prior to the expiration or earlier termination of this Lease
or Tenant’s right to possession. In addition to Tenant’s obligation to remove
the Required Removables, Tenant shall remove all of Tenant’s Property on or
before the end of the Lease Term. Tenant shall repair any damage caused by such
removal and perform such other work as is reasonably



8

--------------------------------------------------------------------------------





necessary to restore the Premises to a “move in” condition at the end of the
Term. If Tenant fails to remove any specified Required Removables, or all of the
Tenant’s Property, or to perform any required repairs and restoration within the
respective time period specified above, Landlord, at Tenant’s sole cost and
expense, may remove the Required Removables and any remaining Tenant’s Property
(and repair any damage occasioned thereby) and dispose thereof or deliver the
Required Removables and Tenant’s Property to any other place of business of
Tenant, or warehouse the same, and Tenant shall pay the cost of such removal,
repair, delivery, or warehousing of the Required Removables or Tenant’s
Property, as the case may be, within five (5) days after demand therefor is made
by Landlord.
9.
Signage. Landlord will list Tenant’s name on both the Building’s directory
located in the lobby of the Building, and the Building’s monument sign located
outside the Building, at Landlord’s sole cost and expense, pursuant to the
Building Standard. In addition, Tenant shall have the right and option, in its
sole discretion, at any time during the period from and after June 1, 2017 and
until March 31, 2019, to install a sign of similar size, quality and type as the
currently existing Orange Leaf signage on the Building at Landlord’s expense
(subject to a maximum limitation on the amount to be expended thereon) in
accordance with the terms and provisions of Exhibit G attached hereto. Tenant’s
right to have such signage installed pursuant to this Section 9 shall terminate
and be of no further force and effect if Tenant has not had such signage
installed before March 31, 2019.

10.
Repairs and Alterations by Tenant.

A.
Tenant’s Maintenance Obligations Except to the extent such obligations are
imposed upon Landlord hereunder, Tenant shall, at its sole cost and expense,
maintain the Premises in good order, condition and repair throughout the entire
Lease Term, ordinary wear and tear excepted. Tenant agrees to keep the areas
visible from outside the Premises in a neat, clean and attractive condition at
all times. Tenant shall be responsible for all repairs replacements and
alterations in and to the Premises, Building and Property and the facilities and
systems thereof, the need for which arises out of (1) Tenant’s use or occupancy
of the Premises, (2) the installation, removal, use or operation of Tenant’s
Property (as defined in Section 8, above), (3) the moving of Tenant’s Property
into or out of the Building, or (4) the act, omission, misuse or negligence of
Tenant, its agents, contractors, employees or invitees. All such repairs,
replacements or alterations shall be performed in accordance with Section 10.B.
below and the rules, policies and procedures reasonably enacted by Landlord from
time to time for the performance of work in the Building. If Tenant fails to
maintain the Premises in good order, condition and repair, Landlord shall give
Tenant notice to perform such acts as are reasonably required to so maintain the
Premises. If Tenant fails to promptly commence such work and diligently pursue
it to its completion, then Landlord may, at is option, make such repairs, and
Tenant shall pay the cost thereof to Landlord on demand as Additional Rent,
together with an administration charge in an amount equal to ten percent (10%)
of the cost of such repairs. Landlord shall, at its expense (except as included
in Basic Costs) keep and maintain in good repair and working order and make all
repairs to and perform necessary maintenance upon: (a) all structural elements
of the Building; and (b) all mechanical, electrical and plumbing systems that
serve the Building in general; and (c) the Building facilities common to all
tenants including but not limited to, the ceilings, walls and floors in the
Common Areas.

B.
Alterations Tenant shall not make or allow to be made any alterations, additions
or improvements to the Premises, without first obtaining the written consent of
Landlord in each such instance, which consent, may be refused or given on such
conditions as Landlord may elect, in its sole discretion. Prior to commencing
any such work and as a condition to obtaining Landlord’s consent, Tenant must
furnish Landlord with plans and specifications acceptable to Landlord; names and
addresses of contractors reasonably acceptable to Landlord; copies of contracts;
necessary permits and approvals; evidence of contractor’s and subcontractor’s
insurance in accordance with Section 15 hereof; and a payment bond or other
security, all in form and amount satisfactory to Landlord. Tenant shall be
responsible for insuring that all such persons procure and maintain insurance
coverage against such risks, in such amounts and with such companies as Landlord
may require, including, but not limited to, Builder’s Risk and Worker’s
Compensation insurance. All such improvements, alterations or



9

--------------------------------------------------------------------------------





additions shall be constructed in a good and workmanlike manner using Building
Standard materials or other new materials of equal or greater quantity.
Landlord, to the extent reasonably necessary to avoid any disruption to the
tenants and occupants of the Building, shall have the right to designate the
time when any such alterations, additions and improvements may be performed and
to otherwise designate reasonable rules, regulations and procedures for the
performance of work in the Building. Upon completion, Tenant shall furnish
“as-built” plans, contractor’s affidavits and full and final waivers of lien and
receipted bills covering all labor and materials. All improvements, alterations
and additions shall comply with the insurance requirements, codes, ordinances,
laws and regulations, including without limitation, the Americans with
Disabilities Act. Tenant shall reimburse Landlord upon demand for all sums, if
any, expended by Landlord for third party examination of the architectural,
mechanical, electrical and plumbing plans for any alterations, additions or
improvements. In addition, if Landlord so requests, Landlord shall be entitled
to oversee the construction of any alterations, additions or improvements that
may affect the structure of the Building or any of the mechanical, electrical,
plumbing or life safety systems of the Building. In the event Landlord elects to
oversee such work, Landlord shall be entitled to receive a fee for such
oversight in an amount equal to ten percent (10%) of the cost of such
alterations, additions or improvements. Landlord’s approval of Tenant’s plans
and specifications for any work performed for or on behalf of Tenant shall not
be deemed to be representation by Landlord that such plans and specifications
comply with applicable insurance requirements, building codes, ordinances, laws
or regulations or that the alterations, additions and improvements constructed
in accordance with such plans and specifications will be adequate for Tenant’s
use.
11.
Use of Electrical Services by Tenant.

A.
Electric Service Provider All electricity used by Tenant in the Premises shall
be paid for by Tenant through inclusion in Base Rent and Basic Costs (except as
provided in Section 11.B. below with respect to excess usage). Landlord shall
have the right at any time and from time-to-time during the Lease Term to
contract for electricity service from such providers of such services as
Landlord shall elect (each being an “Electric Service Provider”). Tenant shall
cooperate with Landlord, and the applicable Electric Service Provider, at all
times and, as reasonably necessary, shall allow Landlord and such Electric
Service Provider reasonable access to the Building’s electric lines, feeders,
risers, wiring, and any other machinery within the Premises. Landlord shall in
no way be liable or responsible for any loss, damage, or expense that Tenant may
sustain or incur by reason of any change, failure, interference, disruption, or
defect in the supply or character of the electric energy furnished to the
Premises, or if the quantity or character of the electric energy supplied by the
Electric Service Provider is no longer available or suitable for Tenant’s
requirements, and no such change, failure, defect, unavailability, or
unsuitability shall constitute an actual or constructive eviction of Tenant, in
whole or in part, or entitle Tenant to any abatement or diminution of rent, or
relieve Tenant from any of its obligations under this Lease.

B.
Excess Usage Tenant’s use of electrical services furnished by Landlord shall not
exceed in voltage, rated capacity, or overall load that which is the Building
Standard. In the event Tenant shall request that it be allowed to consume
electrical services in excess of the Building Standard, Landlord may refuse to
consent to such usage or may consent upon such conditions as Landlord reasonably
elects (including the installation of utility service upgrades, submeters, air
handlers or cooling units), and all such additional usage (to the extent
permitted by law), installation and maintenance thereof shall be paid for by
Tenant as Additional Rent. Landlord, at any time during the Lease Term, shall
have the right to separately meter electrical usage for the Premises or to
measure electrical usage by survey or any other method that Landlord, in its
reasonable judgment, deems appropriate.

12.
Entry by Landlord. Tenant shall permit Landlord or its agents or representatives
to enter into and upon any part of the Premises to inspect the same, or to show
the Premises to prospective purchasers, mortgagees, tenants (within the last six
(6) months of the Lease Term), or insurers, or to clean or make repairs,
alterations, or additions thereto, including any work that Landlord deems
necessary for the safety, protection or preservation



10

--------------------------------------------------------------------------------





of the Building or any occupants thereof, or to facilitate repairs, alterations
or additions to the Building or any other tenant’s premises. Except for any
entry by Landlord in an emergency situation or to provide normal cleaning and
janitorial service, Landlord shall provide Tenant with reasonable prior notice
of any entry into the Premises, which notice shall be given to Tenant at least
forty-eight (48) hours prior to Landlord’s entry and may be given verbally.
Landlord shall have the right to temporarily close the Premises or the Building
to perform repairs, alterations or additions in the Premises or the Building,
provided that Landlord shall use reasonable efforts to perform all such work on
weekends and after Normal Business Hours. Entry by Landlord hereunder shall not
constitute a constructive eviction or entitle Tenant to any abatement or
reduction of Rent by reason thereof.
13.
Assignment and Subletting.

A.
General Except in connection with a Permitted Transfer (defined in Section 13.E.
below), Tenant shall not assign, sublease, transfer or encumber any interest in
this Lease or allow any third party to use any portion of the Premises
(collectively or individually, a “Transfer”) without the prior written consent
of Landlord, which consent will not be unreasonably denied. In no event shall
any Transfer or Permitted Transfer release or relieve Tenant from any obligation
under this Lease or any liability hereunder whatsoever.

B.
Landlord’s Election If Tenant requests Landlord’s Consent to a Transfer, Tenant
shall submit to Landlord financial statements for the proposed Transferee, a
complete copy of the proposed assignment, sublease and other information as
Landlord may reasonably request. Landlord shall, within thirty (30) days after
Landlord’s receipt of the required information and documentation, either: (1)
consent or refuse consent, in its sole and absolute discretion, to the Transfer
in writing; or (2) in the event of a proposed assignment of this Lease or a
proposed sublease of the entire Premises that would not be a Permitted Transfer
for the entire remaining term of this Lease, terminate this Lease effective the
first to occur of ninety (90) days following written notice of such termination
or the date that the proposed Transfer would have come into effect and upon such
termination, Tenant shall be released from any further obligations under this
Lease. If Landlord shall fail to notify Tenant in writing of its decision within
such thirty (30) days after the later of the date Landlord is notified in
writing of the proposed Transfer or the date Landlord has received all required
information concerning the proposed transferee and the proposed Transfer and the
proposed Transfer would not be a Permitted Transfer, Landlord shall be deemed to
have refused to consent to such Transfer and to have elected to keep this Lease
in full force and effect. Tenant shall pay Landlord a review fee of Five Hundred
and No/100ths Dollars ($500.00) for Landlord’s review of any Permitted Transfer
or requested Transfer. In addition, Tenant shall reimburse Landlord for its
actual reasonable costs and expenses (including, without limitation, reasonable
attorney’s fees) incurred by Landlord in connection with Landlord’s review of
such requested Transfer or Permitted Transfer.

C.
Proceeds Tenant shall pay to Landlord one hundred percent (100%) of all cash and
other consideration which Tenant receives as a result of the Transfer that is in
excess of the rent payable to Landlord hereunder for the portion of the Premises
and Term covered by the Transfer within ten (10) days following receipt thereof
by Tenant. If Tenant is in Monetary Default (defined in Section 22.A.(1),
below), Landlord may require that all sublease payments be made directly to
Landlord, in which case Tenant shall receive a credit against Rent in the amount
of any payments received (less Landlord’s share of any excess).

D.
Change of Ownership Except as provided below with respect to a Permitted
Transfer, if Tenant is a corporation, limited liability company, partnership or
similar entity, and the entity which owns or controls a majority of the voting
shares/rights at the time changes for any reason (including but not limited to a
merger, consolidation or reorganization), such change of ownership or control
shall constitute a Transfer. The foregoing shall not apply so long as Tenant is
an entity whose outstanding stock is listed



11

--------------------------------------------------------------------------------





on a nationally recognized security exchange, or if at least eighty percent
(80%) of its voting stock is owned by another entity, the voting stock of which
is so listed.
E.
Common Control Tenant may assign its entire interest under this Lease or sublet
the Premises to any entity controlling or controlled by or under common control
with Tenant or to any successor to Tenant by purchase, merger, consolidation or
reorganization (hereinafter, collectively, referred to as “Permitted Transfer”)
without the consent of Landlord, provided: (1) Tenant is not in default under
this Lease; (2) if such proposed transferee is a successor to Tenant by
purchase, said proposed transferee shall acquire all or substantially all of the
stock or assets of Tenant’s business or, if such proposed transferee is a
successor to Tenant by merger, consolidation or reorganization, the continuing
or surviving corporation shall own all or substantially all of the assets of
Tenant; (3) such proposed transferee shall have a net worth which is at least
equal to the greater of Tenant’s net worth at the date of this Lease or Tenant’s
net worth as of the day prior to the proposed purchase, merger, consolidation or
reorganization as evidenced to Landlord’s reasonable satisfaction; (4) such
proposed transferee operates the business in the Premises for the Permitted Use
and no other purpose; and (5) Tenant shall give Landlord written notice at least
thirty (30) days prior to the effective date of the proposed purchase, merger,
consolidation or reorganization.

F.
Remedy Tenant agrees that in the event Landlord withholds its consent to any
Transfer contrary to the provisions of this Section 13, Tenant’s sole remedy
shall be to seek an injunction in equity or compel performance by Landlord to
give its consent and Tenant expressly waives any right to damages in the event
of such withholding by Landlord of its consent.

14.
Mechanic’s Liens. Tenant will not permit any mechanic’s liens or other liens to
be placed upon the Premises, the Building, or the Property and nothing in this
Lease shall be deemed or construed in any way as constituting the consent or
request of Landlord, express or implied, by inference or otherwise, to any
person for the performance of any labor or the furnishing of any materials to
the Premises, the Building, or the Property or any part thereof, nor as giving
Tenant any right, power, or authority to contract for or permit the rendering of
any services or the furnishing of any materials that would give rise to any
mechanic’s or other liens against the Premises, the Building, or the Property.
In the event any such lien is attached to the Premises, the Building, or the
Property, then, in addition to any other right or remedy of Landlord, Landlord
may, but shall not be obligated to, discharge the same. Any amount paid by
Landlord for any of the aforesaid purposes including, but not limited to,
reasonable attorneys’ fees, shall be paid by Tenant to Landlord promptly on
demand as Additional Rent. Tenant shall within ten (10) days of receiving such
notice of lien or claim (a) have such lien or claim released or (b) deliver to
Landlord a bond in form, content, amount and issued by surety, satisfactory to
Landlord, indemnifying, protecting, defending and holding harmless the Landlord,
its partners, affiliates or employees against all costs and liabilities
resulting from such lien or claim and the foreclosure or attempted foreclosure
thereof. Tenant’s failure to comply with the provisions of the foregoing
sentence shall be deemed an Event of Default under Section 22 hereof entitling
Landlord to exercise all of its remedies therefor without the requirement of any
additional notice or cure period.

15.
Insurance.

A.
Landlord’s Insurance Landlord shall maintain such insurance on the Building and
the Premises (other than on Tenant’s Property or on any additional improvements
constructed in the Premises by Tenant), and such liability insurance in such
amounts as Landlord elects. The cost of such insurance shall be included as a
part of the Basic Costs, and payments for losses thereunder shall be made solely
to Landlord or the mortgagees of Landlord as their interests shall appear.

B.
Tenant’s Insurance Tenant shall maintain at its expense: (1) in an amount equal
to full replacement cost, special form (formerly known as all risk) property
insurance on all of its personal property, including removable trade fixtures
and leasehold and tenant improvements, and Tenant’s Property located in the
Premises and in such additional amounts as are required to meet Tenant’s
obligations pursuant



12

--------------------------------------------------------------------------------





to Section 16 hereof and with deductibles in an amount reasonably satisfactory
to Landlord; (ii) a policy or policies of commercial general liability insurance
with respect to its activities in the Building and on the Property, with the
premiums thereon fully paid on or before the due date, in an amount of not less
than $2,000,000 per occurrence per person coverage for bodily injury, property
damage, personal injury or combination thereof (the term “personal injury” as
used herein means, without limitation, false arrest, sexual harassment,
detention or imprisonment, malicious prosecution, wrongful entry, libel and
slander), provided that if only single limit coverage is available it shall be
for at least $2,000,000 per occurrence with an umbrella policy of at least
$5,000,000 combined single limit per occurrence; (iii) an automotive liability
insurance policy with respect to its activities on the Property, with premiums
thereon fully paid on or before the due date, covering both owned and non-owned
automobile liability with a combined single limit of at least $1,000,000; and
(iv) a policy of workers’ compensation insurance with respect to its activities
in the Building and on the Property, with the premiums thereon fully paid on or
before the due date, which is in compliance with the statutory requirements
under Oklahoma law. If possible, all of Tenant’s said required insurance
policies shall name Landlord and Building Manager as additional insureds,
Further, all Tenant’s liability insurance policies shall include coverage for
the contractual liability of Tenant to indemnify Landlord and Building Manager
pursuant to Section 16 of this Lease and shall have deductibles in an amount
reasonably satisfactory to Landlord. Prior to Tenant’s taking possession of the
Premises, Tenant shall furnish evidence satisfactory to Landlord of the
maintenance and timely renewal of all of such foregoing insurance, and Tenant
shall obtain and deliver to Landlord a written obligation on the part of each
insurer to notify Landlord at least thirty (30) days prior to the modification,
cancellation or expiration of such insurance policies. In the event Tenant shall
not have delivered to Landlord a policy or certificate evidencing all of such
insurance at least thirty (30) days prior to the expiration date of each
expiring policy, Landlord may obtain such insurance as Landlord may reasonably
require to protect Landlord’s interest (which obtaining of insurance shall not
be deemed to be a waiver of Tenant’s default under this Section 15). The cost to
Landlord of obtaining such policies, plus an administrative fee in the amount of
fifteen percent (15%) of the cost of such policies shall be paid by Tenant to
Landlord as Additional Rent upon demand.
C.
Evidence of Coverage The insurance requirements set forth in this Section 15 are
independent of the waiver, indemnification, and other obligations under this
Lease and will not be construed or interpreted in any way to restrict, limit or
modify the waiver, indemnification and other obligations or to in any way limit
any party’s liability under this Lease. In addition to the requirements set
forth in Sections 15 and 16, the insurance required of Tenant under this Lease
must be issued by an insurance company with a rating of no less than A-VIII in
the current Best’s Insurance Guide, or A- in the current Standard & Poor
Insurance Solvency Review, or that is otherwise acceptable to Landlord, and
admitted to engage in the business of insurance in the state in which the
Building is located; be primary insurance for all claims under it and provide
that any insurance carried by Landlord and Landlord’s lenders is strictly
excess, secondary and noncontributing with any insurance carried by Tenant; and
provide that insurance may not be cancelled, nonrenewed or the subject of
material change in coverage of available limits of coverage, except upon thirty
(30) days prior written notice to Landlord and Landlord’s lenders. Tenant will
deliver either a duplicate original or a legally enforceable certificate of
insurance on all policies procured by Tenant in compliance with Tenant’s
obligations under this Lease, together with evidence satisfactory to Landlord of
the payment of the premiums therefor, to Landlord on or before the date Tenant
first occupies any portion of the Premises, at least thirty (30) days before the
expiration date of any policy and upon the renewal of any policy. Landlord must
give its prior written approval to all deductibles and self-insured retentions
under Tenant’s policies. Tenant may comply with its insurance coverage
requirements through a blanket policy, provided Tenant, at Tenant’s sole
expense, procures a “per location” endorsement, or equivalent reasonably
acceptable to Landlord, so that the general aggregate and other limits apply
separately and specifically to the Premises.

D.
Increase If Tenant’s business operations, conduct or use of the Premises or any
other part of the Property causes an increase in the premium for any insurance
policy carried by Landlord, Tenant will, within ten (10) days after receipt of
notice from Landlord, reimburse Landlord for the entire increase.



13

--------------------------------------------------------------------------------





E.
Waiver Neither Landlord nor Tenant shall be liable (by way of subrogation or
otherwise) to the other party (or to any insurance company insuring the other
party) for any personal injury or loss or damage to any of the property of
Landlord or Tenant, as the case may be, with respect to their respective
property, the Building, the Property or the Premises or any addition or
improvements thereto, or any contents therein, to the extent covered by
insurance carried or required to be carried by a party hereto even though such
loss might have been occasioned by the negligence or willful acts or omissions
of the Landlord, the Building Manager, or Tenant or their respective employees,
agents, contractors or invitees. Since this mutual waiver will preclude the
assignment of any such claim by subrogation (or otherwise) to an insurance
company (or any other person), Landlord and Tenant each agree to give each
insurance company which has issued, or on the future may issue, policies of
insurance, with respect to the items covered by this waiver, written notice of
the terms of this mutual waiver, and to have such insurance policies properly
endorsed, if necessary, to prevent the invalidation of any of the coverage
provided by such insurance policies by reason of such mutual waiver. For the
purpose of the foregoing waiver, the amount of any deductible applicable to any
loss or damage shall be deemed covered by, and recoverable by the insured under
the insurance policy to which such deductible relates. In the event that Tenant
is permitted to and self-insures any risk for which insurance is required to be
carried under this Lease, or if Tenant fails to carry any insurance required to
be carried by Tenant pursuant to this Lease, then all loss or damage to Tenant,
its leasehold interest, its business, its property, the Premises or any
additions or improvements thereto or contents thereof shall be deemed covered by
and recoverable by Tenant under valid and collectible policies of insurance.
Notwithstanding anything to the contrary herein, Landlord shall not be liable to
the Tenant or any insurance company (by way of subrogation or otherwise)
insuring the Tenant for any loss or damage to any property, or bodily injury or
personal injury or any resulting loss of income or losses from worker’s
compensation laws and benefits, even though such loss or damage might have been
occasioned by the negligence of Landlord, its agents or employees, or Building
Manager, if any such loss or damage was required to be covered by insurance
pursuant to this Lease.

16.
Indemnity. TENANT HEREBY AGREES TO INDEMNIFY, DEFEND AND HOLD HARMLESS LANDLORD,
THE BUILDING MANAGER, AND THEIR RESPECTIVE EMPLOYEES, MEMBERS, PARTNERS, AGENTS,
CONTRACTORS, AND LENDERS (SAID PERSONS AND ENTITIES ARE HEREINAFTER COLLECTIVELY
REFERRED TO AS THE “INDEMNIFIED PARTIES”) FROM AND AGAINST ANY AND ALL
LIABILITY, LOSS, COST, DAMAGE, CLAIMS, DEMANDS, LOSS OF RENTS, LIENS, JUDGMENTS,
PENALTIES, FINES, SETTLEMENT COSTS, INVESTIGATION COSTS, COST OF CONSULTANTS AND
EXPERTS, ATTORNEYS FEES, COURT COSTS AND OTHER LEGAL EXPENSES, EFFECTS OF
ENVIRONMENTAL CONTAMINATION, COST OF ENVIRONMENTAL TESTING, REMOVAL, REMEDIATION
AND/OR ABATEMENT OF HAZARDOUS MATERIALS (AS SAID TERM IS DEFINED BELOW),
INSURANCE POLICY DEDUCTIBLES AND OTHER EXPENSES (HEREINAFTER COLLECTIVELY
REFERRED TO AS “DAMAGES”) ARISING OUT OF OR RELATED TO AN INDEMNIFIED MATTER (AS
DEFINED BELOW), UNLESS CAUSED BY THE INDEMNIFIED PARTY’S SOLE NEGLIGENCE, GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT. FOR PURPOSES OF THIS SECTION, AN “INDEMNIFIED
MATTER” SHALL MEAN ANY MATTER FOR WHICH ONE OR MORE OF THE INDEMNIFIED PARTIES
INCURS LIABILITY OR DAMAGES IF THE LIABILITY OR DAMAGES ARISE OUT OF OR INVOLVE,
DIRECTLY OR INDIRECTLY, (A) TENANT’S OR ITS EMPLOYEES’, AGENTS’, CONTRACTORS’ OR
INVITEES’ (ALL OF SAID PERSONS OR ENTITIES ARE HEREINAFTER COLLECTIVELY REFERRED
TO AS “TENANT PARTIES”) USE OR OCCUPANCY OF THE PREMISES, (B) ANY ACT, OMISSION
OR NEGLECT OF A TENANT PARTY, (C) TENANT’S FAILURE TO PERFORM ANY OF ITS
OBLIGATIONS UNDER THIS LEASE, (D) THE EXISTENCE, USE OR DISPOSAL OF ANY
HAZARDOUS SUBSTANCE (AS DEFINED BELOW) BROUGHT ON TO THE PREMISES BY A TENANT
PARTY OR (E) ANY OTHER MATTERS FOR WHICH TENANT HAS AGREED TO INDEMNIFY LANDLORD
PURSUANT TO ANY OTHER PROVISION OF THIS LEASE. TENANT’S OBLIGATIONS HEREUNDER
SHALL INCLUDE, BUT SHALL NOT BE LIMITED TO (F) COMPENSATING THE INDEMNIFIED
PARTIES FOR ACTUAL DAMAGES ARISING OUT OF INDEMNIFIED MATTERS WITHIN TEN (10)
DAYS AFTER WRITTEN DEMAND FROM AN INDEMNIFIED PARTY AND (G) PROVIDING A DEFENSE,
WITH COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY, AT TENANT’S SOLE
EXPENSE, WITHIN TEN (10) DAYS AFTER WRITTEN DEMAND FROM THE INDEMNIFIED PARTY,



14

--------------------------------------------------------------------------------





OF ANY CLAIMS, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO AN INDEMNIFIED
MATTER, WHETHER OR NOT LITIGATED OR REDUCED TO JUDGMENT AND WHETHER OR NOT
WELL-FOUNDED. IF TENANT IS OBLIGATED TO COMPENSATE AN INDEMNIFIED PARTY FOR
DAMAGES ARISING OUT OF AN INDEMNIFIED MATTER, LANDLORD SHALL HAVE THE IMMEDIATE
AND UNCONDITIONAL RIGHT, BUT NOT THE OBLIGATION, WITHOUT NOTICE OR DEMAND TO
TENANT, TO PAY THE DAMAGES, AND TENANT SHALL, UPON TEN (10) DAYS’ WRITTEN NOTICE
FROM LANDLORD, REIMBURSE LANDLORD FOR THE COSTS INCURRED BY LANDLORD. BY WAY OF
EXAMPLE, AND NOT LIMITATION, LANDLORD SHALL HAVE THE IMMEDIATE AND UNCONDITIONAL
RIGHT TO CAUSE ANY DAMAGES TO THE COMMON AREAS, ANOTHER TENANT’S PREMISES OR TO
ANY OTHER PART OF THE BULDING TO BE REPAIRED AND TO COMPENSATE OTHER TENANTS OF
THE BUILDING OR OTHER PERSONS OR ENTITIES FOR DAMAGES ARISING OUT OF AN
INDEMNIFIED MATTER. EXCEPT FOR, AND TO THE EXTENT OF, THE INDEMNIFIED PARTY’S
SOLE NEGLIGENCE, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, THE INDEMNIFIED PARTIES
NEED NOT FIRST PAY ANY DAMAGES IN ORDER TO BE INDEMNIFIED HEREUNDER. EXCEPT FOR,
AND TO THE EXTENT OF, AN INDEMNIFIED PARTY’S SOLE NEGLIGENCE, GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT, TENANT’S OBLIGATIONS UNDER THIS SECTION SHALL NOT BE
RELEASED, REDUCED OR OTHERWISE LIMITED BECAUSE ONE OR MORE OF THE INDEMNIFIED
PARTIES ARE OR MAY BE ACTIVELY OR PASSIVELY NEGLIGENT WITH RESPECT TO AN
INDEMNIFIED MATTER OR BECAUSE AN INDEMNIFIED PARTY IS OR WAS PARTIALLY
RESPONSIBLE FOR THE DAMAGES INCURRED. THIS INDEMNITY IS INTENDED TO APPLY TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW. TENANT’S OBLIGATIONS UNDER THIS
SECTION SHALL SURVIVE THE EXPIRATION OR TERMINATION OF THIS LEASE UNLESS
SPECIFICALLY WAIVED IN WRITING BY LANDLORD AFTER SAID EXPIRATION OR TERMINATION.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE, NOTHING IN
THIS LEASE SHALL IMPOSE ANY OBLIGATIONS ON TENANT OR LANDLORD OR THE BUILDING
MANAGER TO BE RESPONSIBLE OR LIABLE FOR, AND EACH HEREBY RELEASES THE OTHER FROM
ALL LIABILITY FOR, CONSEQUENTIAL DAMAGES OTHER THAN THOSE CONSEQUENTIAL DAMAGES
INCURRED BY LANDLORD IN CONNECTION WITH A HOLDOVER OF THE PREMISES BY TENANT
AFTER THE EXPIRATION OR EARLIER TERMINATION OF THIS LEASE OR INCURRED BY
LANDLORD IN CONNECTION WITH ANY REPAIR, PHYSICAL CONSTRUCTION OR IMPROVEMENT
WORK PERFORMED BY OR ON BEHALF OF TENANT IN THE BUILDING.
17.
Exemption of Landlord from Liability. TENANT HEREBY AGREES THAT NEITHER LANDLORD
OR THE BUILDING MANAGER SHALL BE LIABLE FOR INJURY TO TENANT’S BUSINESS OR ANY
LOSS OF INCOME THEREFROM OR FOR LOSS OF OR DAMAGE TO THE MERCHANDISE, TENANT
IMPROVEMENTS, FIXTURES, FURNITURE, EQUIPMENT, COMPUTERS, FILES, AUTOMOBILES, OR
OTHER PROPERTY OF TENANT, TENANT’S EMPLOYEES, AGENTS, CONTRACTORS OR INVITEES,
OR ANY OTHER PERSON IN OR ABOUT THE BUILDING, NOR SHALL LANDLORD OR THE BUILDING
MANAGER BE LIABLE FOR INJURY TO THE PERSON OF TENANT, TENANT’S EMPLOYEES,
AGENTS, CONTRACTORS OR INVITEES, WHETHER SUCH DAMAGE OR INJURY IS CAUSED BY OR
RESULTS FROM ANY CAUSE WHATSOEVER INCLUDING, BUT NOT LIMITED TO, THEFT, CRIMINAL
ACTIVITY AT THE BUILDING, NEGLIGENT SECURITY MEASURES, BOMBINGS OR BOMB SCARES,
ACTS OF WAR, TERRORIST ACTIVITIES, HAZARDOUS MATERIALS, FIRE, STEAM,
ELECTRICITY, GAS, WATER OR RAIN, FLOODING, BREAKAGE OF PIPES, SPRINKLERS,
PLUMBING, AIR CONDITIONING OR LIGHTING FIXTURES, OR FROM ANY OTHER CAUSE,
WHETHER SAID DAMAGE OR INJURY RESULTS FROM CONDITIONS ARISING UPON THE PREMISES
OR UPON OTHER PORTIONS OF THE BUILDING, OR FROM OTHER SOURCES OR PLACES, OR FROM
NEW CONSTRUCTION OR THE REPAIR, ALTERATION OR IMPROVEMENT OF ANY PART OF THE
BUILDING, EXCEPT IF THE CAUSE OF THE LOSS, DAMAGE OR INJURY ARISES OUT OF
LANDLORD’S, THE BUILDING MANAGER’S OR THEIR RESPECTIVE EMPLOYEES’, AGENTS’ OR
CONTRACTORS’ SOLE NEGLIGENCE, GROSS NEGLIGENCE, INTENTIONAL ACTS, OR WILLFUL
MISCONDUCT. NEITHER THE LANDLORD NOR THE BUILDING MANAGER SHALL BE LIABLE FOR
ANY DAMAGES ARISING FROM ANY ACT OR NEGLECT OF ANY EMPLOYEES, AGENTS,
CONTRACTORS OR INVITEES OF ANY OTHER TENANT, OCCUPANT OR USER OF THE BUILDING,
NOR FROM THE FAILURE OF LANDLORD OR BUILDING MANAGER TO ENFORCE THE PROVISIONS
OF THIS LEASE OF ANY OTHER TENANT OF THE BUILDING. TENANT, AS A MATERIAL



15

--------------------------------------------------------------------------------





PART OF THE CONSIDERATION TO LANDLORD HEREUNDER, HEREBY ASSUMES ALL RISK OF
DAMAGE TO TENANT’S PROPERTY OR BUSINESS OR INJURY TO PERSONS IN, UPON OR ABOUT
THE PREMISES ARISING FROM ANY CAUSE, INCLUDING LANDLORD’S OR BUILDING MANAGER’S
NEGLIGENCE OR THE NEGLIGENCE OF THEIR RESPECTIVE EMPLOYEES, AGENTS OR
CONTRACTORS (BUT, EXCLUDING THE SOLE NEGLIGENCE, GROSS NEGLIGENCE, INTENTIONAL
ACTS OR WILLFUL MISCONDUCT OF THE LANDLORD OR BUILDING MANAGER OR THEIR
RESPECTIVE EMPLOYEES, AGENTS OR CONTRACTORS, OR THE MATERIAL BREACH BY LANDLORD
OF THIS LEASE), AND TENANT HEREBY WAIVES ALL CLAIMS IN RESPECT THEREOF AGAINST
LANDLORD, THE BUILDING MANAGER OR THEIR RESPECTIVE EMPLOYEES, AGENTS AND
CONTRACTORS. NO PARTNER, EMPLOYEE OR AGENT OF LANDLORD OR THE BUILDING MANAGER
SHALL BE PERSONALLY LIABLE FOR THE PERFORMANCE OF LANDLORD’S OBLIGATIONS
HEREUNDER OR BE NAMED AS A PARTY IN ANY LAWSUIT ARISING OUT OF OR RELATED TO,
DIRECTLY OR INDIRECTLY, THIS LEASE AND THE OBLIGATIONS OF LANDLORD HEREUNDER.
18.
Casualty Damage. If the Premises or any part thereof shall be damaged by fire or
other casualty, Tenant shall give prompt written notice thereof to Landlord. In
case the Building shall be so damaged that substantial alteration or
reconstruction of the Building shall, in Landlord’s sole opinion, be required
(whether or not the Premises shall have been damaged by such casualty) or in the
event Landlord’s mortgagee should require that the insurance proceeds payable as
a result of a casualty be applied to the payment of the mortgage debt or in the
event of any material uninsured loss to the Building, Landlord may, at its
option, terminate this Lease by notifying Tenant in writing of such termination
within ninety (90) days after the date of such casualty. If Landlord does not
thus elect to terminate this Lease, Landlord shall commence and proceed with
reasonable diligence to restore the Building (except that Landlord shall not be
responsible for delays not within the control of Landlord) to substantially the
same condition in which it was immediately prior to the happening of the
casualty. Notwithstanding the foregoing, Landlord’s obligation to restore the
Building shall not require Landlord to expend for such repair and restoration
work more than the insurance proceeds actually received by the Landlord as a
result of the casualty. When the repairs described in the preceding two
sentences have been completed by Landlord, Tenant shall complete the restoration
of all improvements, including furniture, fixtures and equipment, which are
necessary to permit Tenant’s re-occupancy of the Premises. Tenant shall present
Landlord with evidence satisfactory to Landlord of Tenant’s ability to pay such
foregoing costs, prior to Landlord’s commencement of such repair and restoration
to the Premises. Landlord shall not be liable for any inconvenience or annoyance
to Tenant or injury to the business of Tenant resulting in any way from such
damage or the repair thereof, except that, subject to the provisions of the next
sentence, Landlord shall allow Tenant a fair diminution of Rent, equal to a pro
rata decrease based on the then applicable Monthly Installment of Base Rent as
set forth herein, during the time and in proportion to the extent the Premises
are unfit for occupancy by Tenant by reason of such damage and the required
repair and restoration of the Property. If the Premises or any other portion of
the Property is damaged by fire or other casualty resulting from the fault or
negligence of Tenant or any of Tenant’s agents, employees, or invitees, the Rent
payable hereunder shall not be diminished during the repair of such damage and
Tenant shall be liable to Landlord for the cost of the repair and restoration of
the Property caused thereby to the extent such cost and expense is not covered
by insurance proceeds.

19.
Condemnation. If the whole or any substantial part of the Building or any
portion thereof which would leave the remainder of the Building unsuitable for
use as an office building comparable to its use on the Commencement Date, or if
the land on which the Building is located or any material portion thereof, shall
be taken or condemned for any public or quasi‑public use under governmental law,
ordinance or regulation, or by right of eminent domain, or by private purchase
in lieu thereof, then Landlord may, at its option, terminate this Lease and the
rent shall be abated during the unexpired portion of this Lease, effective when
the physical taking of said portion of the Building or land shall occur. In the
event this Lease is not terminated, the Rent for any portion of the Premises so
taken or condemned shall be equitably abated during the unexpired term of this
Lease effective when the physical taking of said portion of the Premises shall
occur. All compensation awarded for any such taking or condemnation, or sale
proceeds in lieu thereof, shall be the property of Landlord, and Tenant shall
have no claim thereto, the same being hereby expressly waived by Tenant, except
for any



16

--------------------------------------------------------------------------------





portions of such award or proceeds which are specifically allocated by the
condemning or purchasing party for the taking of or damage to trade fixtures of
Tenant, which Tenant specifically reserves to itself.
20.
Hazardous Substances.

A.
General Tenant hereby represents and covenants to Landlord the following: No
toxic or hazardous substances or wastes, pollutants or contaminants (including,
without limitation, asbestos, urea formaldehyde, the group of organic compounds
known as polychlorinated biphenyls, petroleum products including gasoline, fuel
oil, crude oil and various constituents of such products, radon, and any
hazardous substance as defined in the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, 42 U.S.C. 9601-9657, as amended
(“CERCLA”) (collectively, “Environmental Pollutants”) other than customary
office supplies and cleaning supplies stored and handled within the Premises in
accordance with all applicable laws, will be generated, treated, stored,
released or disposed of, or otherwise placed, deposited in or located on the
Property, and no activity shall be taken on the Property, by Tenant, its agents,
employees, invitees or contractors, that would cause or contribute to (i) the
Property or any part thereof to become a generation, treatment, storage or
disposal facility within the meaning of or otherwise bring the Property within
the ambit of the Resource Conservation and Recovery Act of 1976 (“RCRA”), 42
U.S.C. 5901 et. seq., or any similar state law or local ordinance, (ii) a
release or threatened release of toxic or hazardous wastes or substances,
pollutants or contaminants, from the Property or any part thereof within the
meaning of, or otherwise result in liability in connection with the Property
within the ambit of CERCLA, or any similar state law or local ordinance, or
(iii) the discharge of pollutants or effluents into any water source or system,
the dredging or filling of any waters, or the discharge into the air of any
emissions, that would require a permit under the Federal Water Pollution Control
Act, 33 U.S.C. 1251 et. seq., or the Clean Air Act, 42 U.S.C. 7401 et. seq., or
any similar state law or local ordinance.

B.
Waiver Tenant expressly waives, to the extent allowed by law, any claims under
federal, state or other law that Tenant might otherwise have against Landlord
relating to the condition of such Property or the Premises or the Leasehold
Improvements or personal property located thereon or the presence in or
contamination of the Property or the Premises by hazardous materials. Tenant
agrees to indemnify and hold Indemnitees (as defined in Section 16) harmless
from and against and to reimburse Indemnitees with respect to, any and all
claims, demands, causes of action, loss, damage, liabilities, costs and expenses
(including attorneys’ fees and court costs) of any and every kind or character,
known or unknown, fixed or contingent, asserted against or incurred by Landlord
at any time and from time-to-time by reason of or arising out of the breach by
Tenant of any representation or covenant contained in Section 20.A above.

C.
Notification Tenant shall immediately notify Landlord in writing of any release
or threatened release of toxic or hazardous wastes or substances, pollutants or
contaminants of which Tenant has knowledge whether or not the release is in
quantities that would require under law the reporting of such release to a
governmental or regulatory agency.

D.
Reporting Tenant shall also immediately notify Landlord in writing of, and shall
contemporaneously provide Landlord with a copy of:

(1)
Any written notice of release of hazardous wastes or substances, pollutants or
contaminants on the Property that is provided by Tenant or any subtenant or
other occupant of the Premises to a governmental or regulatory agency;

(2)
Any notice of a violation, or a potential or alleged violation, of any
Environmental Law (hereinafter defined) that is received by Tenant or any
subtenant or other occupant of the Premises from any governmental or regulatory
agency relating in whole or in part to the Property;



17

--------------------------------------------------------------------------------





(3)
Any inquiry, investigation, enforcement, cleanup, removal, or other action that
is instituted or threatened by a governmental or regulatory agency against
Tenant or any subtenant or other occupant of the Premises and that relates to
the release or discharge of hazardous wastes or substances, pollutants or
contaminants on or from the Property;

(4)
Any claim that is instituted or threatened by any third-party against Tenant or
any subtenant or other occupant of the Premises and that relates to any release
or discharge of hazardous wastes or substances, pollutants or contaminants on or
from the Property; and

(5)
Any notice of the loss of any environmental operating permit by Tenant or any
subtenant or other occupant of the Premises with respect to its operations at
the Premises.

E.
Defined Term As used herein “Environmental Laws” mean all present and future
federal, state and municipal laws, ordinances, rules and regulations applicable
to environmental and ecological conditions, and the rules and regulations of the
U.S. Environmental Protection Agency, and any other federal, state or municipal
agency, or governmental board or entity relating to environmental matters.

21.
Americans with Disabilities Act. Tenant agrees to comply with all requirements
of the Americans with Disabilities Act (Public Law (July 26, 1990) (“ADA”)
applicable to the Premises and such other current acts or other subsequent acts,
(whether federal or state) addressing like issues as are enacted or amended.
Tenant agrees to indemnify and hold Landlord harmless from any and all expenses,
liabilities, costs or damages suffered by Landlord as a result of additional
obligations which may be imposed on the Building or the Property under any of
such acts by virtue of Tenant’s specific operations and/or occupancy of the
Premises unless due to the sole or gross negligence, or willful misconduct of
the Landlord. Tenant acknowledges that it will be wholly responsible for any
provision of the Lease, which could arguably be construed as authorizing a
violation of the ADA by Tenant. Any such provision shall be interpreted in a
manner, which permits compliance with the ADA and is hereby amended to permit
such compliance.

22.
Events of Default.

A.
The following events shall be deemed to be “Events of Default” under this Lease:

(1)
Tenant shall fail to pay within five (5) days of when due any Base Rent,
Additional Rent or other amount payable by Tenant to Landlord under this Lease
(hereinafter sometimes referred to as a “Monetary Default”).

(2)
Any failure by Tenant (other than a Monetary Default) to comply with any term,
provision or covenant of this Lease, which failure is not cured within twenty
(20) days after delivery to Tenant of notice of the occurrence of such failure
provided, however, that if the term, condition, covenant or obligation to be
performed by Tenant is of such nature that the same cannot reasonably be
performed within such twenty-day period, such default shall be deemed to have
been cured if Tenant commences such performance within said twenty-day period
and thereafter diligently undertakes to complete the same, and, in fact,
completes same within forty-five (45) days after the delivery of that notice. It
is expressly provided, however, that if Tenant shall fail to comply with any
material term, provision or covenant of this Lease twice during any twelve (12)
month Lease Term, then, and in such event, the occurrence of the second such
failure within the Lease Term, shall be deemed to be an Event of Default
immediately upon the Landlord’s delivery of notice to Tenant of such failure
without any opportunity required to be provided by Landlord to Tenant in such
instance to cure such failure. In such event, Landlord shall then be entitled to
exercise any and all of the Remedies set forth in Section 23 to include, without
limitation, the right to immediately terminate this Lease pursuant to Section
23(A)(2).



18

--------------------------------------------------------------------------------





(3)
Any failure by Tenant to observe or perform any of the covenants with respect to
(a) assignment and subletting set forth in Section 13, (b) mechanic’s liens set
forth in Section 14, or (c) insurance set forth in Section 15.

(4)
Tenant shall (a) become insolvent, (b) make a transfer in fraud of creditors (c)
make an assignment for the benefit of creditors, (d) admit in writing its
inability to pay its debts as they become due, (e) file a petition under any
section or chapter of the United States Bankruptcy Code, as amended, pertaining
to bankruptcy, or under any similar law or statute of the United States or any
State thereof, or Tenant shall be adjudged bankrupt or insolvent in proceedings
filed against Tenant thereunder; or a petition or answer proposing the
adjudication of Tenant as a bankrupt or its reorganization under any present or
future federal or state bankruptcy or similar law shall be filed in any court
and such petition or answer shall not be discharged or denied within sixty (60)
days after the filing thereof.

(5)
A receiver or trustee shall be appointed for all or substantially all of the
assets of Tenant or of the Premises or of any of Tenant’s property located
thereon in any proceeding brought by Tenant, or any such receiver or trustee
shall be appointed in any proceeding brought against Tenant and shall not be
discharged within sixty (60) days after such appointment or Tenant shall consent
to or acquiesce in such appointment.

(6)
The leasehold estate hereunder shall be taken on execution or other process of
law in any action against Tenant.

(7)
Tenant shall abandon or vacate any substantial portion of the Premises.

(8)
Tenant shall fail to take possession of and occupy the Premises within thirty
(30) days following the Commencement Date and thereafter continuously conduct
its operations in the Premises for the Permitted Use as set forth in Section 4
hereof.

(9)
The liquidation, termination, dissolution, forfeiture of right to do business of
Tenant.

23.
Remedies.

A.
Default Upon the occurrence of any Event of Default, Landlord shall have the
following rights and remedies, in addition to those allowed by law or equity,
any one or more of which may be exercised without further notice to or demand
upon Tenant and which may be pursued successively or cumulatively as Landlord
may elect:

(1)
Landlord may re-enter the Premises and cure any default of Tenant, in which
event Tenant shall, upon demand, reimburse Landlord as Additional Rent for any
cost and expenses which Landlord may incur to cure such default; and Landlord
shall not be liable to Tenant for any loss or damage which Tenant may sustain by
reason of Landlord’s action, unless caused by Landlord’s negligence;

(2)
Landlord may terminate this Lease by giving to Tenant notice of Landlord’s
election to do so, in which event the Term shall end, and all right, title and
interest of Tenant hereunder shall expire, on the date stated in such notice;

(3)
Landlord may terminate the right of Tenant to possession of the Premises without
terminating this Lease by giving notice to Tenant that Tenant’s right to
possession shall end on the date stated in such notice, whereupon the right of
Tenant to possession of the Premises or any part thereof shall cease on the date
stated in such notice; and

(4)
Landlord may enforce the provisions of this Lease and may enforce and protect
the rights of Landlord hereunder by a suit or suits in equity or at law for the
specific performance of any



19

--------------------------------------------------------------------------------





covenant or agreement contained herein, or for the enforcement of any other
appropriate legal or equitable remedy, including recovery of all moneys due or
to become due from Tenant under any of the provisions of this Lease.
Landlord shall not be required to serve Tenant with any notices or demands as a
prerequisite to its exercise of any of its rights or remedies under this Lease,
other than those notices and demands specifically required under this Lease.
TENANT EXPRESSLY WAIVES THE SERVICE OF ANY STATUTORY DEMAND OR NOTICE, WHICH IS
A PREREQUISITE TO LANDLORD’S COMMENCEMENT OF EVICTION PROCEEDINGS AGAINST
TENANT. LANDLORD AND TENANT EACH HEREBY EXPRESSLY WAIVE ANY RIGHT TO TRIAL BY
JURY IN ANY LAWSUIT BROUGHT BY LANDLORD TO RECOVER POSSESSION OF THE PREMISES
FOLLOWING LANDLORD’S TERMINATION OF THIS LEASE PURSUANT TO SECTION 23A(2) OR THE
RIGHT OF TENANT TO POSSESSION OF THE PREMISES PURSUANT TO SECTION 23A(3), ON ANY
CLAIM FOR DELINQUENT RENT OR OTHER DAMAGE CLAIMS WHICH LANDLORD MAY JOIN IN ITS
LAWSUIT TO RECOVER POSSESSION, AND/OR AS TO ANY OTHER LEGAL ACTION BROUGHT BY
EITHER LANDLORD OR TENANT TO ENFORCE THE PROVISIONS OF THIS LEASE.
B.
Surrender If Landlord exercises either of the remedies provided in Sections
23.A.(2) or 23.A.(3), Tenant shall surrender possession and vacate the Premises
and immediately deliver possession thereof to Landlord, and Landlord may
re-enter and take complete and peaceful possession of the Premises, with process
of law, full and complete license to do so being hereby granted to Landlord, and
Landlord may remove all occupants and property therefrom, using such force as
may be necessary to the extent allowed by law, without being deemed guilty in
any manner of trespass, eviction or forcible entry and detainer and without
relinquishing Landlord’s right to Rent or any other right given to Landlord
hereunder or by operation of law.

C.
Possession If Landlord terminates the right of Tenant to possession of the
Premises without terminating this Lease, Landlord shall have the right to
immediate recovery of all amounts then due hereunder. Such termination of
possession shall not release Tenant, in whole or in part, from Tenant’s
obligation to pay Rent hereunder for the full Term, and Landlord shall have the
right, from time to time, to recover from Tenant, and Tenant shall remain liable
for, all Base Rent, Additional Rent and any other sums accruing as they become
due under this Lease during the period from the date of such notice of
termination of possession to the stated end of the Term. In any such case,
Landlord may relet the Premises or any part thereof for the account of Tenant
for such rent, for such time (which may be for a term extending beyond the Term)
and upon such terms as Landlord shall determine and may collect the rents from
such reletting. Also, in any such case, Landlord may make repairs, alterations
and additions in or to the Premises and redecorate the same to the extent
reasonably deemed necessary by Landlord and in connection therewith change the
locks to the Premises, and Tenant upon demand shall pay the cost of all of the
foregoing together with Landlord’s expenses of reletting. The rents from any
such reletting shall be applied first to the payment of the expenses of reentry,
redecoration, repair and alterations and the expenses of reletting and second to
the payment of Rent herein provided to be paid by Tenant. Any excess or residue
shall operate only as an offsetting credit against the amount of Rent due and
owing as the same thereafter becomes due and payable hereunder, and the use of
such offsetting credit to reduce the amount of Rent due Landlord, if any, shall
not be deemed to give Tenant any right, title or interest in or to such excess
or residue and any such excess or residue shall belong to Landlord solely, and
in no event shall Tenant be entitled to a credit on its indebtedness to Landlord
in excess of the aggregate sum (including Base Rent and Additional Rent) which
would have been paid by Tenant for the period for which the credit to Tenant is
being determined, had no Event of Default occurred. No such reentry or
repossession, repairs, alterations and additions, or reletting shall be
construed as an eviction or ouster of Tenant or as an election on Landlord’s
part to terminate this Lease, unless a written notice of such intention is given
to Tenant, or shall operate to release Tenant in whole or in part from any of
Tenant’s obligations hereunder, and Landlord, at any time and from time to time,
may sue and recover judgment for any deficiencies remaining after the
application of the proceeds of any such reletting.



20

--------------------------------------------------------------------------------





D.
Termination If this Lease is terminated by Landlord pursuant to Section
23.A.(2), Landlord shall be entitled to recover from Tenant all Rent accrued and
unpaid for the period up to and including such termination date, as well as all
other additional sums payable by Tenant, or for which Tenant is liable or for
which Tenant has agreed to indemnify Landlord under any of the provisions of
this Lease, which may be then owing and unpaid, and all costs and expenses,
including without limitation court costs and attorneys’ fees incurred by
Landlord in the enforcement of its rights and remedies hereunder, and, in
addition, Landlord shall be entitled to recover as damages for loss of the
bargain and not as a penalty (i) the unamortized portion of any concessions
offered by Landlord to Tenant in connection with this Lease, and the cost of all
tenant improvements and alterations, if any, installed by either Landlord or
Tenant pursuant to this Lease or any work letter entered into in connection with
this Lease, (ii) reimbursement of any and all amounts which Landlord was
required to pay to the Broker as commission, fees or expenses for the
procurement and making of this Lease, (iii) the aggregate sum which at the time
of such termination represents the excess, if any, of the present value of the
aggregate rents which would have been payable after the termination date had
this Lease not been terminated, including, without limitation, Base Rent at the
annual rate or respective annual rates for the remainder of the Term provided
for in this Lease and the amount projected by Landlord to represent Additional
Rent for the remainder of the Term over the then present value of the then
aggregate fair rent value of the Premises for the balance of the Term, such
present worth to be computed in each case on the basis of a ten percent (10%)
per annum discount from the respective dates upon which such Rents would have
been payable hereunder had this Lease not been terminated, and (iv) any damages
in addition thereto, including without limitation reasonable attorneys’ fees and
court costs, which Landlord sustains as a result of the breach of any of the
covenants of this Lease other than for the payment of Rent.

E.
Mitigation Landlord shall use commercially reasonable efforts to mitigate any
damages resulting from an Event of Default by Tenant under this Lease.
Landlord’s obligation to mitigate damages after an Event of Default by Tenant
under this Lease shall be satisfied in full if Landlord undertakes to lease the
Premises to another tenant (a “Substitute Tenant”) in accordance with the
following criteria:

(1)
Landlord shall have no obligations to solicit or entertain negotiations with any
other prospective tenants for the Premises until Landlord obtains full and
complete possession of the Premises including, without limitation, the final and
unappealable legal right to relet the Premises free of any claim of Tenant;

(2)
Landlord shall not be obligated to lease or show the Premises, on a priority
basis, offer the Premises to a prospective tenant when other premises in the
Building suitable for that prospective tenant’s use are (or soon will be)
available;

(3)
Landlord shall not be obligated to lease the Premises to a Substitute Tenant for
a Rent less than the current fair market Rent then prevailing for similar uses
in comparable buildings in the same market area as the Building, nor shall
Landlord be obligated to enter into a new lease under other terms and conditions
that are unacceptable to Landlord under Landlord’s then current leasing policies
for comparable space in the Building;

(4)
Landlord shall not be obligated to enter into a lease with a Substitute Tenant
whose use would:

(i)
violate any restriction, covenant, or requirement contained in the lease of
another tenant of the Building;

(ii)
adversely affect the reputation of the Building; or

(iii)
be incompatible with the operation of the Building as an office building;



21

--------------------------------------------------------------------------------





(5)
Landlord shall not be obligated to enter into a lease with any proposed
Substitute Tenant which does not have, in Landlord’s reasonable opinion,
sufficient financial resources to operate the Premises in a first class manner;
and

(6)
Landlord shall not be required to expend any amount of money to alter, remodel,
or otherwise make the Premises suitable for use by a proposed Substitute Tenant
unless:

(i)
Tenant pays any such sum to Landlord in advance of Landlord’s execution of a
lease with such tenant (which payment shall not be in lieu of any damages or
other sums to which Landlord may be entitled as a result of Tenant’s default
under this Lease); or

(ii)
Landlord, in Landlord’s reasonable discretion, determines that any such
expenditure is financially justified in connection with entering into any such
substitute lease.

F.
Tenant Property All property of Tenant removed from the Premises by Landlord
pursuant to any provision of this Lease or applicable law may be handled,
removed or stored by Landlord at the cost and expense of Tenant, and Landlord
shall not be responsible in any event for the value, preservation or safekeeping
thereof. Tenant shall pay Landlord for all expenses incurred by Landlord with
respect to such removal and storage so long as the same is in Landlord’s
possession or under Landlord’s control. All such property not removed from the
Premises or retaken from storage by Tenant within thirty (30) days after the end
of the Term or the termination of Tenant’s right to possession of the Premises,
however terminated, at Landlord’s option, shall be conclusively deemed to have
been conveyed by Tenant to Landlord as by bill of sale without further payment
or credit by Landlord to Tenant.

G.
Bankruptcy If Tenant is adjudged bankrupt, or a trustee in bankruptcy is
appointed for Tenant, Landlord and Tenant, to the extent permitted by law, agree
to request that the trustee in bankruptcy determine within sixty (60) days
thereafter whether to assume or to reject this Lease.

H.
Non-Waiver of Remedies The receipt by Landlord of less than the full rent due
shall not be construed to be other than a payment on account of rent then due,
nor shall any statement on Tenant’s check or any letter accompanying Tenant’s
check be deemed an accord and satisfaction, and Landlord may accept such payment
without prejudice to Landlord’s right to recover the balance of the rent due or
to pursue any other remedies provided in this Lease. The acceptance by Landlord
of rent hereunder shall not be construed to be a waiver of any breach by Tenant
of any term, covenant or condition of this Lease. No act or omission by Landlord
or its employees or agents during the term of this Lease shall be deemed an
acceptance of a surrender of the Premises, and no agreement to accept such
surrender shall be valid unless in writing and signed by Landlord.

I.
Enforcement In the event of any litigation between Tenant and Landlord to
enforce any provision of this Lease or any right of either party hereto, the
unsuccessful party to such litigation shall pay to the successful party all
costs and expenses, including reasonable attorney’s fees, incurred therein.
Furthermore, if Landlord, without fault, is made a party to any litigation
instituted by or against Tenant, Tenant shall indemnify Landlord against, and
protect, defend, and save it harmless from, all costs and expenses, including
reasonable attorney’s fees, incurred by it in connection therewith. If Tenant,
without fault, is made party to any litigation instituted by or against
Landlord, Landlord shall indemnify Tenant against, and protect, defend, and save
it harmless from, all costs and expenses, including reasonable attorney’s fees,
incurred by it in connection therewith.

24.
No Waiver. Failure of Landlord to declare any default immediately upon its
occurrence, or delay in taking any action in connection with an event of
default, shall not constitute a waiver of such default, nor shall it constitute
an estoppel against Landlord, but Landlord shall have the right to declare the
default at any time and take



22

--------------------------------------------------------------------------------





such action as is lawful or authorized under this Lease. Failure by Landlord to
enforce its rights with respect to any one default shall not constitute a waiver
of its rights with respect to any subsequent default.
25.
Peaceful Enjoyment. Tenant shall, and may peacefully have, hold, and enjoy the
Premises, subject to the other terms hereof, provided that Tenant pays the Rent
and other sums herein recited to be paid by Tenant and timely performs all of
Tenant’s covenants and agreements herein contained. This covenant and any and
all other covenants of Landlord shall be binding upon Landlord and its
successors only with respect to breaches occurring during its or their
respective periods of ownership of the Landlord’s interest hereunder.

26.
Intentionally Deleted.

27.
Holding Over. In the event of holding over by Tenant after expiration or other
termination of this Lease or in the event Tenant continues to occupy the
Premises after the termination of Tenant’s right of possession pursuant to
Section 23.A(3) hereof, occupancy of the Premises subsequent to such termination
or expiration shall be that of a tenancy at sufferance and in no event for
month-to-month or year-to-year. Tenant shall, throughout the entire holdover
period, be subject to all the terms and provisions of this Lease and shall pay
for its use and occupancy an amount (on a per month basis without reduction for
any partial months during any such holdover) equal to one hundred fifty percent
(150%) of (a) the greater of then current market rate, or (b) the Base Rent and
Additional Rent which would have been applicable had the Lease Term continued
through the period of such holding over by Tenant. No holding over by Tenant or
payments of money by Tenant to Landlord after the expiration of the Lease Term
shall be construed to extend the Lease Term or prevent Landlord from recovery of
immediate possession of the Premises by summary proceedings or otherwise unless
Landlord has sent written notice to Tenant that Landlord has elected to extend
the Lease Term. In addition to the obligation to pay the amounts set forth above
during any such holdover period, Tenant shall also be liable to Landlord for all
damages, including, without limitation, any consequential damages, which
Landlord may suffer by reason of any holding over by Tenant and Tenant shall
also indemnify Landlord against any and all claims made by any other tenant or
prospective tenant against Landlord for delay by Landlord in delivering
possession of the Premises to such other tenant or prospective tenant.

28.
Subordination to Mortgage/Estoppel Certificate. Tenant accepts this Lease
subject and subordinate to any mortgage, deed of trust or other lien presently
existing or hereafter arising upon the Premises, or upon the Building and/or the
Property and to any renewals, modifications, refinancings and extensions
thereof, and Tenant agrees that any such mortgagee shall have the right at any
time to subordinate such mortgage, deed of trust or other lien to this Lease on
such terms and subject to such conditions as such mortgagee may deem appropriate
in its discretion. The provisions of the foregoing sentence shall be
self-operative and no further instrument of subordination shall be required.
However, Landlord is hereby irrevocably vested with full power and authority to
subordinate this Lease to any mortgage, deed of trust or other lien now existing
or hereafter placed upon the Premises, or the Building and/or the Property.
Tenant covenants and agrees that it will execute and deliver to Landlord and
Landlord’s mortgagee, Legacy Bank, on the same date it executes this Lease that
certain Subordination, Non-Disturbance and Attornment Agreement, substantially
in the form that is attached to this Lease as Exhibit E hereto. Landlord will
provide a fully executed copy of the Subordination, Non-Disturbance and
Attornment Agreement to Tenant as soon as it receives it from the mortgagee. In
addition, Tenant agrees within ten (10) days after demand therefore hereto to
execute such further instruments subordinating this Lease or attorning to the
holder of any such liens as Landlord may request. The terms of this Lease are
subject to approval by the Landlord’s existing lender(s) and any lender(s) who,
at the time of the execution of this Lease, have committed or are considering
committing to Landlord to make a loan secured by all or any portion of the
Property, and such approval is a condition precedent to Landlord’s obligations
hereunder. In the event that Tenant should fail to execute any subordination or
other agreement required by this Section promptly as requested, Tenant hereby
irrevocably constitutes Landlord as its attorney‑in‑fact to execute such
instrument in Tenant’s name, place and stead, it being agreed that such power is
one coupled with an interest in Landlord and is accordingly irrevocable. Tenant
agrees that it will from time-to-time upon request by Landlord execute and
deliver to such persons as Landlord shall request a statement in recordable
form, i.e., a Tenant Estoppel Certificate, certifying that this Lease is
unmodified and in full force and effect (or if there have been modifications,
that the same is in full force and effect as so modified), stating the dates to



23

--------------------------------------------------------------------------------





which rent and other charges payable under this Lease have been paid, stating
that Landlord is not in default hereunder (or if Tenant alleges a default
stating the nature of such alleged default) and further stating such other
matters as Landlord shall reasonably require. Any such statement may be
conclusively relied upon by any prospective purchaser or encumbrancer of the
Property. Tenant has pre-approved the form of Tenant Estoppel Certificate
attached as Exhibit C hereto. In addition, Tenant agrees periodically to furnish
within ten (10) days after so requested by Landlord, to any prospective
purchaser of the Building, the Property, or any interest therein, or to the
holder of any deed of trust, mortgage or security agreement covering the
Building, the Property, or any interest of Landlord therein, a certificate
signed by Tenant certifying (a) that this Lease is in full force and effect and
unmodified (or if there have been modifications, that the same is in full force
and effect as modified and stating the modifications), (b) as to the
Commencement Date and the date through which Base Rent and Tenant’s Additional
Rent have been paid, (c) that Tenant has accepted possession of the Premises and
that any improvements required by the terms of this Lease to be made by Landlord
have been completed to the satisfaction of Tenant, (d) that except as stated in
the certificate no rent has been paid more than thirty (30) days in advance of
its due date, (e) that the address for notices to be sent to Tenant is as set
forth in this Lease (or has been changed by notice duly given and is as set
forth in the certificate), (f) that except as stated in the certificate, Tenant,
as of the date of such certificate, has no charge, lien, or claim of offset
against rent due or to become due, (g) that except as stated in the certificate,
Landlord is not then in default under this Lease, (h) as to the amount of the
Approximate Rentable Area of the Premises then occupied by Tenant, (i) that
there are no renewal or extension options, purchase options, rights of first
refusal or the like in favor of Tenant except as set forth in this Lease, (j)
the amount and nature of accounts payable to Landlord under terms of this Lease,
and (k) as to such other matters as may be requested by Landlord or the holder
of any such deed of trust, mortgage or security agreement. Any such certificate
may be relied upon by any prospective purchaser, secured party, mortgagee or any
beneficiary under any mortgage, deed of trust on the Building or the Property or
any part thereof or interest of Landlord therein. At Landlord’s option, the
failure of Tenant to deliver such statements as required by this Section 28
shall constitute a material default of Tenant under this Lease, or it shall by
reason of such failure be deemed to be conclusive upon Tenant that (a) this
Lease is in full force and effect, without modification, except as may be
represented by Landlord, (b) there are no uncured defaults in Landlord’s
performance, (c) not more than one month’s Base Rent has been paid in advance,
(d) all tenant improvements to be constructed by Landlord, if any, have been
satisfactorily completed in accordance with Landlord’s obligations, and (e)
Tenant has taken possession of the Premises.
29.
Notice. Any notice required or permitted to be given under this Lease or by law
shall be deemed to have been given if it is written and delivered in person or
mailed by Registered or Certified mail, postage prepaid, or sent by a nationally
recognized overnight delivery service to the party who is to receive such notice
at the address specified in 1.P. of this Lease. When so mailed, the notice shall
be deemed to have been given two (2) business days after the date it was mailed.
When sent by overnight delivery service, the notice shall be deemed to have been
given on the next business day after deposit with such overnight delivery
service. The address specified in Section 1. P. of this Lease may be changed
from time to time by giving written notice thereof to the other party.

30.
Intentionally Deleted.

31.
Surrender of Premises. Upon the termination, whether by lapse of time or
otherwise, or upon any termination of Tenant’s right to possession without
termination of the Lease, Tenant will at once surrender possession and vacate
the Premises, together with all Leasehold Improvements (except those Leasehold
Improvements Tenant is required to remove pursuant to Section 8 hereof), to
Landlord in good condition and repair, ordinary wear and tear excepted;
conditions existing because of Tenant’s failure to perform maintenance, repairs
or replacements as required of Tenant under this Lease shall not be deemed
“reasonable wear and tear.” Tenant shall surrender to Landlord all keys to the
Premises and make known to Landlord the combination to all combination locks,
which Tenant is permitted to leave on the Premises. Subject to the Landlord’s
rights under Section 23 hereof, if Tenant fails to remove any of Tenant’s
Property within one (1) day after the termination of this Lease, or Tenant’s
right to possession hereunder, Landlord, at Tenant’s sole cost and expenses,
shall be entitled to remove and/or store such Tenant’s Property and Landlord
shall, in no event, be responsible for the value, preservation or safekeeping
thereof. Tenant shall pay Landlord, upon demand, any and all



24

--------------------------------------------------------------------------------





reasonable expenses caused by such removal and all storage charges against such
property so long as the same shall be in possession of Landlord or under the
control of Landlord. In addition, if Tenant fails to remove any Tenant’s
Property from the Premises or storage, as the case may be, within thirty (30)
days after written notice from Landlord, Landlord, at its option, may deem all
or any part of such Tenant’s Property to have been abandoned by Tenant and title
thereof shall immediately pass to Landlord under this Lease as by a bill of
sale.
32.
Rights Reserved to Landlord. Landlord reserves the following rights, exercisable
without notice, except as provided herein, and without liability to Tenant for
damage or injury to property, person or business and without affecting an
eviction or disturbance of Tenant’s use or possession or giving rise to any
claim for setoff or abatement of rent or affecting any of Tenant’s obligations
under this Lease: (1) upon thirty (30) days prior notice to change the name or
street address of the Building; (2) to install and maintain signs on the
exterior and interior of the Building; (3) to designate and approve window
coverings to present a uniform exterior appearance; (4) to make any decorations,
alterations, additions, improvements to the Building or Property, or any part
thereof (including, with prior notice, the Premises) which Landlord shall
desire, or deem necessary for the safety, protection, preservation or
improvement of the Building or Property, or as Landlord may be required to do by
law; (5) to have access to the Premises at reasonable hours to perform its
duties and obligations and to exercise its rights under this Lease; (6) to
retain at all times and to use in appropriate instances, pass keys to all locks
within and to the Premises; (7) to approve the weight, size, or location of
heavy equipment, or articles within the Premises; (8) to close or restrict
access to the Building at all times other than Normal Business Hours subject to
Tenant’s right to admittance at all times under such regulations as Landlord may
reasonably prescribe from time to time, or to close (temporarily or permanently)
any of the entrances to the Building; provided Landlord shall have the right to
restrict or prohibit access to the Building or the Premises at any time Landlord
determines it is necessary to do so to minimize the risk of injuries or death to
persons or damage to property; (9) to change the arrangement and/or location of
entrances of passageways, doors and doorways, corridors, elevators, stairs,
toilets and public parts of the Building or Property; (10) to regulate access to
telephone, electrical and other utility closets in the Building and to require
use of designated contractors for any work involving access to the same; (11) if
Tenant has vacated the Premises during the last six (6) months of the Lease
Term, to perform additions, alterations and improvements to the Premises in
connection with a reletting or anticipated reletting thereof without being
responsible or liable for the value or preservation of any then existing
improvements to the Premises; (12) to grant to anyone the exclusive right to
conduct any business or undertaking in the Building provided Landlord’s exercise
of its rights, under this clause (12) of this Section 32, shall not be deemed to
prohibit Tenant from the operation of its business in the Premises and shall not
constitute a constructive eviction; and (13) Landlord shall have the right to
transfer all or any portion of the interest in the Building and to assign this
Lease to its transferee. Tenant agrees that in the event of such a transfer to
Landlord’s transferee, and assumption by such transferee of Landlord’s
obligations hereunder (including all obligations then accrued under this Lease),
Landlord shall automatically be released from all liability under this Lease;
and Tenant hereby agrees to look solely to Landlord’s transferee for the
performance of Landlord’s obligations hereunder after the date of such transfer.

33.
Miscellaneous.

A.
Severability If any term or provision of this Lease, or the application thereof
to any person or circumstance shall, to any extent, be invalid or unenforceable,
the remainder of this Lease, or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this Lease shall be valid and enforced to the fullest extent permitted by law.

B.
Recording Tenant agrees not to record this Lease or any short form or memorandum
hereof.

C.
Governing Law This Lease and the rights and obligations of the parties hereto
shall be interpreted, construed, and enforced in accordance with the laws and
decisions of the State of Oklahoma.



25

--------------------------------------------------------------------------------





D.
Force Majeure Events of “Force Majeure” shall include strikes, riots, acts of
God, shortages of labor or materials, war, governmental laws, regulations or
restrictions, or any other cause whatsoever beyond the control of Landlord or
Tenant, as the case may be. Whenever a period of time is herein prescribed for
the taking of any action by Landlord or Tenant (other than the payment of Rent
and all other such sums of money as shall become due hereunder), such party
shall not be liable or responsible for, and there shall be excluded from the
computation of such period of time hereunder, any delays due to events of Force
Majeure.

E.
Time Except as expressly otherwise herein provided, with respect to all required
acts of Tenant, time is of the essence of this Lease.

F.
Assignment Landlord shall have the right to transfer and assign, in whole or in
part, all of its rights and obligations hereunder and in the Building and
Property referred to herein, and in such event and upon such transfer to
Landlord’s transferee, and assumption by such transferee of Landlord’s
obligations hereunder (including all obligations then accrued under this Lease),
Landlord shall be released from any further obligations hereunder, and Tenant
agrees to look first to such successor in interest of Landlord for the
performance of such obligations.

G.
Broker Landlord and Tenant hereby indemnify and hold each other harmless against
any loss, claim, expense or liability with respect to any commissions or
brokerage fees claimed on account of the execution and/or renewal of this Lease
due to any action of the indemnifying party. Landlord and Tenant each warrant to
the other that it has not dealt with any broker or agent in connection with the
negotiation or execution of this Lease. Tenant and Landlord shall each indemnify
the other against all costs, expenses, attorneys’ fees, and other liability for
commissions or other compensation claimed by any broker or agent claiming the
same by, through or under the indemnifying party.

H.
Joint and Several Liability If there is more than one Tenant, or if the Tenant
as such is comprised of more than one person or entity, the obligations
hereunder imposed upon Tenant shall be joint and several obligations of all such
parties. All notices, payments, and agreements given or made by, with or to any
one of such persons or entities shall be deemed to have been given or made by,
with or to all of them.

I.
Authority The individual signing this Lease on behalf of Tenant represents (1)
that such individual is duly authorized to execute or attest and deliver this
Lease on behalf of Tenant in accordance with the organizational documents of
Tenant; (2) that this Lease is binding upon Tenant; (3) that Tenant is duly
organized and legally existing in the state of its organization, and is
qualified to do business in the state in which the Premises is located.

J.
Financial Reporting Tenant acknowledges that the financial capability of Tenant
to perform its obligations hereunder is material to Landlord and that Landlord
would not enter into this Lease but for its belief, based on its review of
Tenant’s public filings, that Tenant is capable of performing such financial
obligations. Tenant hereby represents, warrants and certifies to Landlord that
its financial statements previously furnished to Landlord were at the time given
true and correct in all material respects and that there have been no material
subsequent changes thereto as of the date of this Lease.

K.
Survivability Notwithstanding anything to the contrary contained in this Lease,
the expiration of the Lease Term, whether by lapse of time or otherwise, shall
not relieve Tenant from Tenant’s obligations accruing prior to the expiration of
the Lease Term, and such obligations shall survive any such expiration or other
termination of the Lease Term.

L.
Conditional Offer Landlord has delivered a copy of this Lease to Tenant for
Tenant’s review only, and the delivery hereof does not constitute an offer to
Tenant or an option. This Lease shall not be effective



26

--------------------------------------------------------------------------------





until an original of this Lease has been executed by both Landlord and Tenant
and this Lease has been approved by Landlord’s mortgagee, if required.
M.
Interpretation Landlord and Tenant understand, agree and acknowledge that (i)
this Lease has been freely negotiated by both parties; and (ii) in any
controversy, dispute or contest over the meaning, interpretation, validity, or
enforceability of this Lease or any of its terms or conditions, there shall be
no inference, presumption, or conclusion drawn whatsoever against either party
by virtue of that party having drafted this Lease or any portion thereof.

N.
Headings The headings and titles to the paragraphs of this Lease are for
convenience only and shall have no effect upon the construction or
interpretation of any part hereof.

O.
Surrender Receipt by Landlord of Tenant’s keys to the Premises shall not
constitute an acceptance of surrender of the Premises.

P.
Waiver of Jury Trial TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, LANDLORD
AND TENANT EACH WAIVE THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY IN ANY LITIGATION
ARISING OUT OF, RESULTING FROM, OR WITH RESPECT TO THIS LEASE.

34.
Entire Agreement. This Lease, including the following Exhibits, each of which
shall be fully executed, if required, by Landlord and/or Tenant, as applicable,
on the same date this Lease is executed and shall be deemed to be an integral
and essential part of this Lease, namely:

Exhibit A – Payment of Basic Costs
Exhibit B – Legal Description of the Building
Exhibit C – Pre-Approved Tenant Estoppel Certificate
Exhibit D – Two Caliber Park at Quail Springs Building Regulations
Exhibit E – Subordination, Non-Disturbance and Attornment Agreement
Exhibit F – Bill of Sale of Personal Property Located in the Premises
Exhibit G – Signage Agreement
Exhibit H – Data Room Use Agreement
Exhibit I – Ritchey/Zink & Associates, Inc. Proposal
Exhibit J – Work Letter for the Additional Alterations to the Building
Exhibit K – Additional Provisions
constitute the entire agreement between the parties hereto with respect to the
subject matter of this Lease and supersedes all prior agreements and
understandings between the parties related to the Premises, including all lease
proposals, letters of intent and similar documents. Tenant expressly
acknowledges and agrees that Landlord has not made and is not making, and
Tenant, in executing and delivering this Lease, is not relying upon, any
warranties, representations, promises or statements, except to the extent that
the same are expressly set forth in this Lease. All understandings and
agreements heretofore had between the parties are merged in this Lease, which
alone fully and completely expresses the agreement of the parties, neither party
relying upon any statement or representation not embodied in this Lease. This
Lease may be amended or modified only if done in a writing executed by the
Landlord and the Tenant with specific reference made therein to the clause or
clauses of the Lease being so amended or modified thereby. Except for the
express warranties specifically set forth in this Lease, Landlord and Tenant
expressly agree that there are and shall be no implied warranties of
merchantability, habitability, suitability, fitness for a particular purpose or
of any other kind arising out of this Lease, all of which are hereby waived by
Tenant, and that there are no other warranties of any kind or nature which
extend beyond those expressly stated in this Lease.


27

--------------------------------------------------------------------------------





35.
LIMITATION OF LIABILITY. EXCEPT TO THE EXTENT SPECIFICALLY ADDRESSED HEREIN,
TENANT SHALL NOT HAVE THE RIGHT TO AN ABATEMENT OF RENT OR TO TERMINATE THIS
LEASE AS A RESULT OF LANDLORD’S DEFAULT AS TO ANY COVENANT OR AGREEMENT
CONTAINED IN THIS LEASE OR AS A RESULT OF THE BREACH OF ANY PROMISE OR
INDUCEMENT IN CONNECTION HEREWITH, WHETHER IN THIS LEASE OR ELSEWHERE, AND
TENANT HEREBY WAIVES SUCH REMEDIES OF ABATEMENT OF RENT AND TERMINATION EXCEPT
AS SPECIFICALLY PROVIDED HEREIN. TENANT HEREBY AGREES THAT TENANT’S REMEDIES FOR
DEFAULT BY THE LANDLORD HEREUNDER OR IN ANY WAY ARISING IN CONNECTION WITH THIS
LEASE, INCLUDING ANY BREACH OF ANY PROMISE OR INDUCEMENT OR WARRANTY, WHETHER
EXPRESS OR IMPLIED, SHALL BE LIMITED TO SUIT SEEKING THE RECOVERY OF DIRECT AND
PROXIMATE DAMAGES, PROVIDED THAT TENANT HAS GIVEN THE NOTICES REQUIRED IN THIS
LEASE. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, NEITHER TENANT NOR
LANDLORD SHALL BE ENTITLED TO SEEK TO RECOVER ANY SPECIAL, CONSEQUENTIAL OR
PUNITIVE DAMAGES FROM THE OTHER BY REASON OF THE OTHER PARTY’S BREACH OF THIS
LEASE. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE, THE
LIABILITY OF THE LANDLORD AND OF THE BUILDING MANAGER TO TENANT FOR ANY DEFAULT
BY LANDLORD UNDER THIS LEASE SHALL BE LIMITED TO THE EQUITY INTEREST OF LANDLORD
IN THE BUILDING AND THE PROPERTY AND TENANT AGREES TO LOOK SOLELY TO LANDLORD’S
INTEREST IN THE BUILDING AND THE PROPERTY FOR THE RECOVERY OF ANY JUDGMENT
AGAINST THE LANDLORD OR THE BUILDING MANAGER, IF THEY ARE THE SAME PERSON, IT
BEING INTENDED THAT NEITHER THE LANDLORD NOR THE BUILDING MANAGER, IN SUCH
EVENT, SHALL BE PERSONALLY LIABLE FOR ANY JUDGMENT OR DEFICIENCY. TENANT HEREBY
COVENANTS THAT, PRIOR TO THE FILING OF ANY SUIT FOR DIRECT AND PROXIMATE
DAMAGES, IT SHALL GIVE LANDLORD, AND ALL MORTGAGEES WHOM TENANT HAS BEEN
NOTIFIED HOLD MORTGAGES OR DEED OF TRUST LIENS ON THE PROPERTY, BUILDING OR
PREMISES (“LANDLORD MORTGAGEES”), NOTICE AND REASONABLE TIME TO CURE ANY ALLEGED
DEFAULT BY LANDLORD OR THE BUILDING MANAGER.

36.
Landlord Conveyance of Former Tenant’s Personal Property to Tenant. As a
material inducement and consideration to Tenant to make and enter into this
Lease on the terms and conditions set forth herewith, Landlord covenants and
agrees to convey to Tenant effective as of the Commencement Date, free and clear
of any charge, lien, security interest, expense, judgment, tax, assessment,
mortgage, pledge, or encumbrance of any kind or nature, all of the tangible
personal property, i.e., the furniture, appliances and tenant improvements of
the former tenant of the Initial Area, i.e., Suite 300 of the Building, namely,
Gulfport Energy Corporation (“Gulfport”), which Gulfport has conveyed to
Landlord and that are located in the Initial Area on the Commencement Date
(“Initial Area Personal Property”), to include, without limitation, those items
of personal property that are listed on Schedule 1 to the Bill of Sale, as
described and defined below. In order to evidence Landlord’s conveyance of
ownership of the Initial Area Personal Property to Tenant, Landlord covenants
and agrees to execute and deliver to Tenant, to be effective as of the
Commencement Date, a Bill of Sale, substantially in the form of the Bill of Sale
that is attached to this Lease as Exhibit F hereto conveying to Tenant all of
the Initial Area Personal Property, including, without limitation, those items
of tangible personal property listed on Schedule 1 to the Bill of Sale. Landlord
has determined a value for the Initial Area Personal Property being so conveyed
by Landlord to Tenant and Landlord agrees to be solely liable for and fully pay
any and all Oklahoma sales tax that might be owing by reason of such conveyance.

37.
Tenant’s Right to Rent Vacant Racks in the Data Room. During the Lease Term,
Tenant shall have the right to rent vacant Racks in the Data Room (as both terms
are defined in Exhibit H attached hereto) for Tenant’s exclusive use at the
rental rate of Six Hundred Seventy-Five and No/100ths Dollars ($675.00) per Rack
per month in accordance with the terms and conditions set forth in Exhibit H
attached hereto.

38.
Tenant Improvements to the Initial Area. As a material inducement and
consideration to Tenant to make and enter into this Lease on the terms and
conditions set forth herewith, Landlord covenants and agrees to repair, as soon
as possible after the Commencement Date at Landlord’s sole cost and expense, the
portion of the carpet that is damaged in the Large Conference Room located in
the Initial Area and to construct shelving in the closet of the office in the
Initial Area that is designated by Tenant in the manner directed by Tenant.



28

--------------------------------------------------------------------------------





Further and in addition, Landlord covenants and agrees to perform those
improvements to the Initial Area that are set forth in the Richey/Zink &
Associates, Inc. Proposal attached hereto as Exhibit I (collectively, the
“Initial Tenant Improvements”) at Landlord’s sole cost and expense in the amount
of Fifty Thousand Three Hundred Seventy-Three and No/100ths Dollars ($50,373.00)
as set forth on Exhibit I. Landlord shall make reasonable efforts to complete
the Initial Tenant Improvements as quickly as possible. Landlord will not be
able to complete the Initial Tenant Improvements prior to the Commencement Date.
This fact will not be deemed to be a basis for Tenant terminating the Lease, or
to extend the Commencement Date under the Lease, nor entitle Tenant to receive
any rebate or abatement of Rent by reason thereof. By utilizing the Initial
Tenant Improvements being made by Landlord pursuant to this Section 38, after
substantial completion (except for punch list items), Tenant shall be deemed to
have accepted the Initial Tenant Improvements as having been satisfactorily
completed by Landlord without any further requirements or representations or
warranties of any kind or nature, whether express or implied, by Landlord as to
the condition of those Initial Tenant Improvements.
39.
Condition Precedent to the Effectiveness of the Lease. As a condition precedent
to the effectiveness of this Lease, this Lease will not be valid and binding
upon Landlord and Tenant and will not be of any force and effect unless and
until Gulfport Energy Corporation executes and delivers to Landlord that certain
Conditional Termination of Lease Agreement (“Termination Agreement”) to be
entered into by and between Landlord and Gulfport Energy Corporation fully
terminating and relinquishing its rights to lease the entire third floor of the
Building, i.e., the Initial Area, upon satisfaction of the payments and other
conditions set forth in the Termination Agreement, on or before the Effective
Date, i.e., April 1, 2017, in order to enable Tenant to lease the Initial Area
pursuant to this Lease.

40.
Early Termination of Stingray Lease. As a material inducement and consideration
to Tenant to make and enter into this Lease on the terms and conditions set
forth herewith, Landlord and Tenant covenant and agree to amend that certain
Office Lease Agreement dated April 24, 2015 (“Stingray Lease”), by and between
Landlord and Stingray Pressure Pumping LLC, a Delaware limited liability company
(“Stingray”), a subsidiary of Tenant, whereby Stingray is leasing from Landlord
Suites 210 and 230, consisting of approximately three thousand eight hundred
seventy-nine (3,879) rentable square feet, of the office building located at
14301 Caliber Drive, Oklahoma City, County of Oklahoma, State of Oklahoma, known
as One Caliber Park at Quail Springs (the “Stingray Premises”) so that the
amended lease term will terminate on May 31, 2017, eighteen (18) months prior to
the original termination date of November 30, 2018.

41.
Additional Alterations to the Premises. As a further material inducement and
consideration to Tenant to make and enter into this Lease on the terms and
conditions set forth herewith, Landlord and Tenant covenant and agree that
Landlord shall enter into a direct contract with a general contractor to
construct certain additional tenant improvements to that portion of the
Premises, i.e., Suites 200 and 300 of the Building, or a portion thereof, that
Tenant hereafter designates in writing to Landlord, during the period of time
from June 1, 2017 to May 31, 2018 (“Additional Alterations”). It is expressly
provided, however, that Landlord’s obligation to pay for the cost of these
Additional Alterations so timely designated by Tenant shall be limited to the
sum of Fifty Thousand and No/100ths Dollars ($50,000.00). Tenant shall be
responsible for all costs and expenses of the Additional Alterations to the
extent that they exceed that amount, i.e., $50,000.00. The Work Letter setting
forth the obligations of Landlord and Tenant in full with respect to the
Additional Alterations is attached hereto as Exhibit J and by this reference
incorporated herein. By utilizing and possessing the Additional Alterations,
Tenant will be deemed to have accepted the Additional Alterations as having been
satisfactorily completed by Landlord without any further requirements or any
representation or warranty of any kind or nature, whether express or implied, by
Landlord as to the condition of those Additional Alterations.

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease in multiple
original counterparts as of the day and year first above written.
    








29

--------------------------------------------------------------------------------





 
 
 
 
 
CALIBER INVESTMENT GROUP LLC,
 
LANDLORD:
 
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
 
 
By:
 
/s/ Matthew Austin
 
 
 
Name:
 
Matthew Austin
 
 
 
Title:
 
President
 
 
 
Date:
 
March 31, 2017
 
 
 
 
 
 
 
 
 
 
 
MAMMOTH ENERGY PARTNERS LLC,
 
TENANT:
 
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
 
 
By:
 
/s/ Arty Straehla
 
 
 
Name:
 
Arty Straehla
 
 
 
Title:
 
Chief Executive Officer
 
 
 
Date:
 
March 31, 2017
 
 
 
 
 
 



30

--------------------------------------------------------------------------------













EXHIBIT A
PAYMENT OF BASIC COSTS
This Exhibit A – Payment of Basic Costs - is attached to and made a part of the
Lease dated effective as of April 1, 2017, between CALIBER INVESTMENT GROUP LLC,
a Delaware limited liability company (“Landlord”), and MAMMOTH ENERGY PARTNERS
LLC, a Delaware limited liability company (“Tenant”), for lease of the Premises
in the Building located at 14201 Caliber Drive, Oklahoma City, Oklahoma, 73134,
known as Suites 200 and 300, Two Caliber Park at Quail Springs.
A.
During each calendar year, or portion thereof, falling within the Lease Term,
Tenant shall pay to Landlord as Additional Rent hereunder Tenant’s Pro Rata
Share of the amount by which (a) Basic Costs (as defined below) for the
applicable calendar year exceeds Basic Costs for 2017 (the “Base Year”). In no
event shall the amount required to be paid by Tenant with respect to Basic Costs
for any calendar year during the Lease Term be less than zero. Prior to March 31
of each calendar year during the Lease Term, or as soon thereafter as possible,
Landlord shall furnish to Tenant a statement of the actual Additional Rent that
Tenant should have paid for the previous calendar year, as calculated by the
Landlord after it has reasonably determined the actual Basic Costs incurred by
the Landlord in operating, maintaining, repairing, owning and managing the
Building (as is provided in Paragraph B, below) for the immediately preceding
calendar year. If for any calendar year during the Lease Term, the Additional
Rent collected from the Tenant for the prior calendar year is more than the
amount by which the Tenant’s Pro Rata Share of actual Basic Costs for such prior
year exceeded the Tenant’s Pro Rata Share of the Basic Costs for the Base Year,
then Landlord shall refund to Tenant such overpayment (or, alternatively, at
Landlord’s option, apply such amount against the Additional Rent due or to
become due by Tenant hereunder). On the other hand, Tenant shall likewise pay to
Landlord, on demand, any underpayment of the Additional Rent that Tenant paid to
Landlord for the immediately preceding calendar year that was less than Tenant’s
Pro Rata Share of the amount by which the actual Basic Costs for such prior year
(as so determined by Landlord in March of the following year) exceeded Basic
Costs for the Base Year, whether or not the Lease has terminated prior to the
receipt by Tenant of a statement from Landlord for such underpayment. Prior to
March 31 of each calendar year, Landlord shall also prepare and provide to
Tenant Landlord’s estimate of what the Basic Costs will be for that current
calendar year. Tenant will then pay Additional Rent for that current calendar
year based on Tenant’s Pro Rata Share of the amount by which Landlord’s said
estimate of the Basic Costs for that year exceed Basic Costs for the Base Year
of 2017. Landlord will not bill Tenant any Additional Rent for the first three
(3) months of each calendar year (i.e., January-March) but, rather, the full
amount of Tenant’s Additional Rent for each calendar year shall be prorated over
the remaining monthly installments of Rent to be paid for that current year,
i.e., the monthly installments of Rent owing under the Lease for April-December
of that current calendar year. If the Lease is terminated for any reason prior
to December 31 of any calendar year, then, and in that event, the amount of
Additional Rent owing by Tenant for the portion of that calendar year from
January 1 of that year to the termination date of the Lease in that year shall
be prorated over the remaining monthly installments of Rent that are payable by
Tenant from April of that calendar year until the said termination date of the
Lease during that year (i.e., the months of that year for which Landlord
assesses Tenant Additional Rent as provided above). For example, if a Lease
terminates on July 31 of a lease year, Tenant will pay the Additional Rent owing
for the period January 1-July 31 of that year (based on Landlord’s estimate of
Basic Costs for that year) in equal, monthly installments prorated over the
months of April-July of that year. If, however, the Lease is terminated for any
reason prior to March 31 of any calendar year then, and in that event, the
Tenant shall pay all of the Additional Rent that is owing for those of the first
three (3) months of the calendar year occurring prior to such termination date
in one lump sum on April 1st of that final year in the amount so determined by
Landlord. Upon Tenant’s prior written request therefor, Landlord shall promptly
provide Tenant a statement documenting Landlord’s determination of the actual
total Basic Costs for the previous calendar year which provided the basis for
Landlord’s determination of the Tenant’s actual Additional Rent for that prior
year. It is acknowledged and understood by Tenant that the provisions of this
Exhibit “A” shall expressly survive the termination of the Lease for any reason.

B.
“Basic Costs” shall mean all direct and indirect costs, expenses paid and
disbursements of every kind (subject to the limitations set forth below) which
Landlord incurs, pays or becomes obligated to pay in each calendar



31

--------------------------------------------------------------------------------





year in connection with operating, maintaining, repairing, owning and managing
the Building and the Property including but not limited to, the following:
(1)
All labor costs for all persons performing services required or utilized in
connection with the operation, repair, replacement and maintenance of and
control of access to the Building and the Property, including but not limited to
amounts incurred for wages, salaries and other compensation for services,
professional training, payroll, social security, unemployment and other similar
taxes, workers’ compensation insurance, uniforms, training, disability benefits,
pensions, hospitalization, retirement plans, group insurance or any other
similar or like expenses or benefits.

(2)
All management fees, the cost of equipping and maintaining a management office
for the Building, accounting services, legal fees not attributable to leasing
and collection activity, and all other administrative costs relating to the
Building and the Property.

(3)
All Rent and/or purchase costs of materials, supplies, tools and equipment used
in the operation, repair, replacement and maintenance and the control of access
to the Building and the Property.

(4)
All amounts charged to Landlord by contractors and/or suppliers for services,
replacement parts, components, materials, equipment and supplies furnished in
connection with the operation, repair, maintenance, replacement and control of
access to any part of the Building, or the Property generally, including the
heating, air conditioning, ventilating, plumbing. electrical, elevator and other
systems and equipment of the Building and the garage. At Landlord’s option,
major repair items may be amortized over a period of up to five (5) years.

(5)
All premiums and deductibles paid by Landlord for fire and extended insurance
coverage, earthquake and extended coverage insurance, flood insurance, liability
and extended coverage insurance, Rent loss insurance, elevator insurance, boiler
insurance and other insurance customarily carried from time to time by landlords
of comparable office buildings or required to be carried by Landlord’s
mortgagee.

(6)
Charges for all utilities, including but not limited to water, electricity, gas
and sewer, but excluding those electrical charges for which tenants are
individually responsible.

(7)
“Taxes”, which, for purposes hereof, shall mean (a) all real estate taxes and
assessments on the Property, the Building or the Premises, and taxes and
assessments levied in substitution or supplementation in whole or in part of
such taxes, (b) all personal property taxes for the Building’s personal
property, including license expenses, (c) all taxes imposed on services of
Landlord’s agents and employees, (d) all sales, use or other tax, excluding
state and/or federal income tax now or hereafter imposed by any governmental
authority upon Rent received by Landlord, (e) all other taxes, fees or
assessments now or hereafter levied by any governmental authority on the
Property, the Building or its contents or on the operation and use thereof
(except as relate to specific tenants), and (f) all costs and fees incurred in
connection with seeking reductions in or refunds in Taxes including, without
limitation, any costs incurred by Landlord to challenge the tax valuation of the
Building, but excluding income taxes. Estimates of real estate taxes and
assessments for any calendar year during the Lease Term shall be determined
based on Landlord’s good faith estimate of the real estate taxes and
assessments. Taxes and assessments hereunder are those accrued with respect to
such calendar year, as opposed to the real estate taxes and assessments paid or
payable for such calendar year.

(8)
All landscape expenses and costs of repairing, resurfacing and striping of the
parking areas and garages of the Property, if any.

(9)
Cost of all maintenance service agreements, including those for equipment, alarm
service, window cleaning, drapery or mini-blind cleaning, janitorial services,
metal refinishing, pest control, uniform supply, landscaping and any parking
equipment.



32

--------------------------------------------------------------------------------





(10)
Cost of all other repairs, replacements and general maintenance of the Property
and Building neither specified above nor directly billed to tenants, including
the cost of maintaining all interior Common Areas including lobbies,
multi-tenant hallways, restrooms and service areas.

(11)
The amortized cost of capital improvements made to the Building or the Property
which are (a) primarily for the purpose of reducing operating expense costs or
otherwise improving the operating efficiency of the Property or Building; or (b)
required to comply with any laws, rules or regulations of any governmental
authority or a requirement of Landlord’s insurance carrier. The cost of such
capital improvements shall be amortized over a period of five (5) years, or
longer (at Landlord’s option), and shall, at Landlord’s option, include interest
at a rate that is reasonably equivalent to the interest rate that Landlord would
be required to pay to finance the cost of the capital improvement in question as
of the date such capital improvement is performed, provided if the payback
period for any capital improvement is less than five (5) years, Landlord may
amortize the cost of such capital improvement over the payback period.

(12)
Any other charge or expense of any nature whatsoever which, in accordance with
general industry practice with respect to the operation of a first class office
building, would be construed as an operating expense.

C.
Basic Costs shall not include repairs and general maintenance paid from proceeds
of insurance or by a tenant or other third parties, and alterations attributable
solely to individual tenants of the Property. Further, Basic Costs shall not
include the cost of capital improvements (except as above set forth),
depreciation, interest (except as provided above with respect to the
amortization of capital improvements), lease commissions, and principal payments
on mortgage and other non-operating debts of Landlord. Capital improvements are
more specifically defined as:

(1)
Costs incurred in connection with the original construction or renovation of the
Property or with any major changes to same, including but not limited to,
additions or deletions of corridor extensions, renovations and improvements of
the Common Areas beyond the costs caused by normal wear and tear, and upgrades
or replacement of major Property systems; and

(2)
Costs of correcting defects (including latent defects), including any allowances
for same, in the construction of the Property or its related facilities; and

(3)
Costs incurred in renovating or otherwise improving, designing, redesigning,
decorating or redecorating space for tenants or other occupants of the Property
or other space leased or held for lease in the Property.

D.
If the Building is not at least ninety-five percent (95%) occupied, in the
aggregate, during any calendar year of the Lease Term or if Landlord is not
supplying services to at least ninety-five percent (95%) of the Approximate
Rentable Area of the Building at any time during any calendar year of the Lease
Term, actual Basic Costs for purposes hereof shall, at Landlord’s option, be
determined as if the Building had been ninety-five percent (95%) occupied and
Landlord had been supplying services to ninety-five percent (95%) of the
Approximate Rentable Area of the Building during such year. If Tenant pays for
its Pro Rata Share of Basic Costs based on increases over a “Base Year” and
Basic Costs for any calendar year during the Lease Term are determined as
provided in the foregoing sentence, Basic Costs for such Base Year shall also be
determined as if the Building had been ninety-five percent (95%) occupied and
Landlord had been supplying services to ninety-five percent (95%) of the
Approximate Rentable Area of the Building including calculating any necessary
extrapolation of Basic Costs that are affected by changes in the occupancy of
the Building (including, at Landlord’s option, Taxes) to the cost that would
have been incurred if the Building) had been ninety-five percent (95%) occupied
and Landlord had been supplying services to ninety-five percent (95%) of the
Approximate Rentable Area of the Building.

IN WITNESS WHEREOF, Landlord and Tenant have executed this Exhibit A to be
effective as of this 1st day of April, 2017.


33

--------------------------------------------------------------------------------





    
 
 
 
 
 
CALIBER INVESTMENT GROUP LLC,
 
LANDLORD:
 
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
 
 
By:
 
/s/ Matthew Austin
 
 
 
Name:
 
Matthew Austin
 
 
 
Title:
 
President
 
 
 
Date:
 
March 31, 2017
 
 
 
 
 
 
 
 
 
 
 
MAMMOTH ENERGY PARTNERS LLC,
 
TENANT:
 
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
 
 
By:
 
/s/ Arty Straehla
 
 
 
Name:
 
Arty Straehla
 
 
 
Title:
 
Chief Executive Officer
 
 
 
Date:
 
March 31, 2017
 
 
 
 
 
 



34

--------------------------------------------------------------------------------






EXHIBIT B


TWO CALIBER PARK AT QUAIL SPRINGS
14201 CALIBER DRIVE
LEGAL DESCRIPTION OF THE BUILDING
A part of Lot 5, Block 1 of Quail Springs Office Park, a part of the Southeast
Quarter (SE/4), Section 12, Township Thirteen North (T13N), Range Four West
(R4W) I.M., Oklahoma City, Oklahoma County, Oklahoma; more particularly
described as follows:
Commencing at the Northeast Corner of the Southeast Quarter of Section 12;
Thence South 89°36'09" West a distance of 370.00 feet to the Northeast Corner of
Lot 5, Block 1, Quail Springs Office Park; Thence South 00°13'06" East a
distance of 213.97 feet to a point on the Right-of-Way of Rubye Redbud Circle;
Thence along a non-tangent curve to the left having a radius 60.00 feet a
distance of 99.17 feet, said curve having a chord length of 88.26 feet and a
chord bearing South 52°02'20" West to the Point of Beginning; Thence from the
Point of Beginning along a curve to the left having a radius 60.00 feet a
distance of 67.97 feet, said curve having a chord length of 64.39 feet and a
chord bearing South 27°45'46" East; Thence South 00°12'52" East a distance of
249.14 feet; Thence South 89°47'08" West a distance of 340.00 feet; Thence North
00°12'52" West a distance of 225.00 feet; Thence South 89°47'08" West a distance
of 60.00 feet; Thence North 00°12'52" West a distance of 81.25 feet; Thence
North 89°47'08" East a distance of 370.22 feet to the Point of Beginning. Area
containing 2.4732 Acres, more or less.


35

--------------------------------------------------------------------------------






EXHIBIT C
PRE-APPROVED
TENANT ESTOPPEL CERTIFICATE
The undersigned hereby certify as follows:
1.
MAMMOTH ENERGY PARTNERS LLC, a Delaware limited liability company, as “Tenant”,
and Caliber Investment Group LLC, a Delaware limited liability company, as
“Landlord”, entered into a written lease dated effective as of April 1, 2017,
(“Lease”), in which Landlord leased to Tenant and Tenant leased from Landlord,
certain “Premises” described in said Lease and located in the City of Oklahoma
City, County of Oklahoma, State of Oklahoma.

2.
The Lease is in full force and effect and has not been amended, modified,
supplemented or assigned by Tenant. The Lease represents the entire agreement
between Landlord and Tenant.

3.
The Tenant has accepted the Premises and presently occupies them, and is paying
rent on a current basis. Tenant has no setoffs, claims, or defenses to the
enforcement of the Lease.

4.
As of the date of this certificate, Tenant is not in default in the performance
of any of its obligations under the Lease, and has not committed any breach of
the Lease, and no notice of default has been given to Tenant.

5.
As of the date of this certificate, Landlord is not in default in the
performance of any of its obligations under the Lease, and has not committed any
breach of the Lease, and no notice of default has been given to Landlord.

6.
Base Rent (as defined in the Lease) in the amount of $_____________ is payable
monthly from Tenant. Base Rent has been paid by Tenant under the Lease up to and
including ____________________. The amount of the Additional Rent currently
payable by Tenant is $_____________ per month. No Rent has been paid under the
Lease more than thirty (30) days in advance of its due date.

7.
Tenant has no claim against Landlord for any other security deposit, prepaid fee
or charge or prepaid rent. Tenant has no renewal rights or other options as to
the Premises other than what is stated in the Lease.

Tenant is executing and delivering this certificate with the understanding that
a lender provided financing which affects the Building and the Property. Tenant
acknowledges and agrees that Landlord and Lender shall be entitled to rely on
Tenant’s certifications set forth herein.




[Signature Page Follows]


36

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Landlord and Tenant have executed this Tenant Estoppel
Certificate as of the day and year first written above.
    
 
 
 
 
 
CALIBER INVESTMENT GROUP LLC,
 
LANDLORD:
 
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
 
 
By:
 
/s/ Matthew Austin
 
 
 
Name:
 
Matthew Austin
 
 
 
Title:
 
President
 
 
 
Date:
 
March 31, 2017
 
 
 
 
 
 
 
 
 
 
 
MAMMOTH ENERGY PARTNERS LLC,
 
TENANT:
 
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
 
 
By:
 
/s/ Arty Straehla
 
 
 
Name:
 
Arty Straehla
 
 
 
Title:
 
Chief Executive Officer
 
 
 
Date:
 
March 31, 2017
 
 
 
 
 
 





37

--------------------------------------------------------------------------------






EXHIBIT D
TWO CALIBER PARK AT QUAIL SPRINGS
BUILDING REGULATIONS
1.
Tenant shall at all times use, maintain and occupy the Premises on a careful,
safe, proper and lawful manner, keep the Premises and its appurtenances in a
clean and safe condition.

2.
Tenant shall at all times keep the Premises in a clean, orderly and sanitary
condition, free of insects, rodents, vermin and other pest.

3.
Tenant shall not permit undue accumulations of garbage, trash, rubbish and other
refuse in the Premises or Building, and place refuse in designated containers
outside the Premises.

4.
Tenant shall not use, permit or suffer the use of any apparatus or instruments
for musical or other sound reproduction or transmission in such manner that the
sound emanating therefrom or caused thereby shall be audible beyond the interior
of the Premises.

5.
Tenant shall, at all times, keep all mechanical apparatus free of vibrations and
noise, which may be transmitted beyond the confines of the Premises.

6.
Tenant shall not cause or permit objectionable odors to emanate from the
Premises.

7.
Tenant shall not overload the floors or electrical wiring and not install any
additional electrical wiring or plumbing without Landlord’s prior written
consent.

8.
Tenant shall not conduct, permit or suffer any public or private auction sale to
be conducted on or from the Premises.

9.
Tenant shall not solicit business in the common areas of the Building or
distribute handbills or other advertising materials in the common areas, and if
this provision is violated, the Tenant shall pay Landlord the cost of collecting
same from the common areas for trash disposal. Except with the prior written
consent of Landlord, no tenant shall conduct any retail sales in or from the
Premises, or any business other than that specifically provided for in the
Lease.

10.
Landlord reserves the right to prohibit personal goods and services vendors from
access to the Building except upon such reasonable terms and conditions,
including but not limited to a provision for insurance coverage, as are related
to the safety, care and cleanliness of the Building, the preservation of good
order thereon, and the relief of any financial or other burden on Landlord
occasioned by the presence of such vendors or the sale by them of personal goods
or services to a tenant or its employees. If reasonably necessary for the
accomplishment of these purposes, Landlord may exclude a particular vendor
entirely or limit the number or vendors who may be present at any one time in
the Building. The term “personal goods or services vendors” means persons who
periodically enter the Building of which the Premises are a part for the purpose
of selling goods or services to a tenant, other than goods or services which are
used by a tenant only for the purpose of conducting its business on the
Premises. “Personal goods or services” include, but are not limited to, drinking
water and other beverages, food, barbering services, and shoe-shining services.

11.
The sidewalks, halls, passages, elevators and stairways shall not be obstructed
by any tenant or used by it for any purpose other than for ingress to and egress
from their respective Premises. The halls, passages, entrances, elevators,
stairways, balconies, janitorial closets, and roof are not for the use of the
general public, and Landlord shall in all cases retain the right to control and
prevent access thereto of all persons whose presence in the judgment of Landlord
shall be prejudicial to the safety, character, reputation and interests of the
Building and its tenants, provided that nothing herein contained shall be
construed to prevent such access to persons with whom Tenant normally deals only
for the purpose of conducting its business on the Premises (such as clients,
customers, office suppliers and equipment vendors, and the like) unless such
persons are



38

--------------------------------------------------------------------------------





engaged in illegal activities. No tenant and no employees of any tenant shall go
upon the roof of the Building without the written consent of Landlord.
12.
The sashes, sash doors, windows, glass lights, and any lights or skylights that
reflect or admit light into the halls or other places of the Building shall not
be covered or obstructed. The toilet rooms, water and wash closets and other
water apparatus shall not be used for any purpose other than that for which they
were constructed, and no foreign substance of any kind whatsoever shall be
thrown therein, and the expense of any breakage, stoppage or damage, resulting
from the violation of this rule shall be borne by the tenant who, or whose
clerks, agents, employees, or visitors, shall have caused it.

13.
No sign, advertisement or notice visible from the exterior of the Premises or
Building shall be inscribed, painted or affixed by Tenant on any part of the
Building or the Premises without the prior written consent of Landlord. If
Landlord shall have given such consent at any time, whether before or after the
execution of this Lease, such consent shall in no way operate as a waiver or
release of any of the provisions hereof or of this Lease, and shall be deemed to
relate only to the particular sign, advertisement or notice so consented to by
Landlord and shall not be construed as dispensing with the necessity of
obtaining the specific written consent of Landlord with respect to each and
every such sign, advertisement or notice, as the case may be, so consented to by
Landlord.

14.
In order to maintain the outward professional appearance of the Building, all
window coverings to be installed at the Premises shall be subject to Landlord’s
prior reasonable approval. If Landlord, by a notice in writing to Tenant, shall
object to any curtain, blind, shade or screen attached to, or hung in, or used
in connection with, any window or door of the Premises, such use of such
curtain, blind, shade or screen shall be forthwith discontinued by Tenant. No
awnings shall be permitted on any part of the Premises.

15.
Tenant shall not do or permit anything to be done in the Premises, or bring or
keep anything therein, which shall in any way increase the rate of fire
insurance on the Building, or on the property kept therein, or obstruct or
interfere with the rights of other tenants or in any way injure or annoy them;
or conflict with the regulations of the Fire Department or the fire laws, or
with any insurance policy upon the Building, or any part thereof, or with any
rules and ordinances established by the Board of Health or other governmental
authority.

16.
No safes or other objects larger or heavier than the elevators of the Building
are limited to carry shall be brought into or installed in the Premises.
Landlord shall have the power to prescribe the weight, method of installation
and position of such safes or other objects. The moving of safes shall occur
only between such hours as may be designated by, and only upon previous notice
to the manager of the Building, and the persons employed to move safes in or out
of the Building must be acceptable to Landlord. No freight, furniture or bulky
matter of any description shall be received into the Building or carried into
the elevators except during hours and in a manner approved by Landlord.

17.
Landlord shall clean the premises as provided in the Lease, and except with the
written consent of Landlord, no person or persons other than those approved by
Landlord will be permitted to enter the Building for such purpose, but Tenant
shall not cause unnecessary labor by reason of Tenant’s carelessness and
indifference in the preservation of good order and cleanliness.

18.
No tenant shall sweep or throw or permit to be swept or thrown from the Premises
any dirt or other substances into any of the corridors of halls or elevators, or
out of the doors or windows or stairways of the Building, and Tenant shall not
use, keep or permit to be used or kept any foul or noxious gas or substance in
the Premises, or permit or suffer the Premises to be occupied or used in a
manner offensive or objectionable to Landlord or other occupants of the Building
by reason of noise, odors and/or vibrations, or interference in any way with
other tenants or those having business therein, nor shall any animals or birds
be kept in or about the Building.    

19.
Except for the use of microwave ovens and coffee makers for Tenant’s personal
use, no cooking shall be done or permitted by Tenant on the Premises, nor shall
the Building be used for lodging.

20.
Tenant shall not use or keep in the Building any kerosene, gasoline, or
inflammable fluid or any other illuminating material, or use any method of
heating other than that supplied by Landlord.



39

--------------------------------------------------------------------------------





21.
If Tenant desires telephone or telegraph connections, Landlord will direct
electricians as to where and how the wires are to be introduced. No boring or
cutting for wires or other, otherwise shall be made without directions from
Landlord.

22.
Each Tenant, upon the termination of its tenancy, shall deliver to Landlord all
the keys of offices, rooms and toilet rooms, and security access card/keys which
shall have been furnished such Tenant or which such tenant shall have had made,
and in the event of loss of any keys so furnished, shall pay Landlord therefor.

23.
No Tenant shall lay linoleum or other similar floor covering so that the same
shall be affixed to the floor of the Premises in any manner except by a paste,
or other material which may easily be removed with water, the use of cement or
other similar adhesive materials being expressly prohibited. The method of
affixing any such linoleum or other similar floor covering to the floor, as well
as the method of affixing carpets or rugs to the Premises shall be subject to
reasonable approval by Landlord. The expense of repairing any damage resulting
from a violation of this rule shall be borne by Tenant by whom, or by those
agents, clerks, employees or visitors, the damage shall have been caused.

24.
On Saturdays, Sundays and legal holidays, and on other days between the hours of
5:00 p.m. and 9:00 a.m. access to the Building or to the halls, corridors,
elevators or stairways in the Building, or to the Premises may be refused unless
the person seeking access is known to the building watchman, if any, in charge
and has a pass or is properly identified. Landlord shall in no case be liable
for damages for the admission to or exclusion from the Building of any person
whom Landlord has the right to exclude under Rule 10 above. In case of invasion,
mob, riot, public excitement, or other commotion, Landlord reserves the right
but shall not be obligated to prevent access to the Building during the
continuance of the same by closing the doors or otherwise, for the safety of the
tenants and protection of property in the Building.

25.
Tenant shall see that the windows and doors of the Premises are closed and
securely locked before leaving the Building and Tenant shall exercise
extraordinary care and caution that all water faucets or water apparatus are
entirely shut off before Tenant or Tenant’s employees leave the Building, and
that all electricity, gas or air shall likewise be carefully shut off, so as to
prevent waste or damage, and for any default or carelessness Tenant shall make
good all injuries sustained by other tenants or occupants of the Building of
Landlord.

26.
Tenant shall not alter any lock or install a new or additional lock or any bolt
on any door of the Premises without prior written consent of Landlord. If
Landlord shall give its consent, Tenant shall in each case furnish Landlord with
a key for any such lock.

27.
Tenant shall not install equipment, such as but not limited to electronic
tabulating or computer equipment, requiring electrical or air conditioning
service in excess of those to be provided by Landlord under the Lease.

28.
Landlord shall have the right to prohibit the use of the name of the Building or
Property or any other publicity by Tenant which in Landlord’s opinion tends to
impair the reputation of the Building or Property or their desirability for
other tenants, and upon written notice from Landlord, Tenant will refrain from
or discontinue such publicity.

29.
Tenant shall not erect any aerial or antenna on the roof or exterior walls of
the Premises, Building, or Property without the prior written consent of
Landlord.    

30.
Neither Tenant nor any of its employees, agents, contractors, invitees or
customers shall smoke in any portion of the Building except for designated
smoking areas, if any. No smoking shall be allowed within twenty-five feet of
the entrance or exit of the Building.

31.
Sidewalks, entrances, passageways, courts, corridors, vestibules, halls,
elevators and stairways in and about the Building shall not be obstructed nor
shall objects be placed against glass partitions, doors or windows which would
be unsightly from the Building’s corridors from the exterior of the Building.

32.
Plumbing, fixtures and appliances shall be used for only the purpose for which
they were designed and no foreign substance of any kind whatsoever shall be
thrown or placed therein. Damage resulting to any such



40

--------------------------------------------------------------------------------





fixtures or appliances from misuse by Tenant or its agents, employees or
invitees, shall be paid for by Tenant and Landlord shall not in any case be
responsible therefor.
33.
Any sign, lettering, picture, notice, advertisement installed within the
Premises which is visible from the public corridors within the Building shall be
installed in such manner, and be of such character and style, as Landlord shall
approve, in writing in its reasonable discretion. No sign, lettering, picture,
notice or advertisement shall be placed on any outside window or door or in a
position to be visible from outside the Building. No nails, hooks or screws
(except for customary artwork or wall hangings) shall be driven or inserted into
any part of the Premises or Building except by Building maintenance personnel,
nor shall any part of the Building be defaced or damaged by Tenant.

34.
Tenant shall refer all contractors, contractors’ representatives and
installation technicians for Landlord for Landlord’s supervision, approval and
control before the performance of any contractual services. This provision shall
apply to all work performed in the Building including, but not limited to
installation of telephones, telegraph equipment, electrical devices and
attachments, doors, entranceways, and any and all installations of every nature
affecting floors, walls, woodwork, window trim, ceilings, equipment and any
other physical portion of the Building. Tenant shall not waste electricity,
water or air conditioning. All controls shall be adjusted only by Building
personnel.

35.
Movement in or out of the Building of furniture or office equipment, or dispatch
or receipt by Tenant of any merchandise or materials which require the use of
elevators, stairways, lobby areas, or loading dock areas, shall be restricted to
hours designated by Landlord. Tenant must seek Landlord’s prior approval by
providing in writing a detailed listing of such activity. If approved by
Landlord, such activity shall be under the supervision of Landlord and performed
in the manner stated by Landlord. Landlord may prohibit any article, equipment
or any other item from being brought into the Building. Tenant is to assume all
risk for damage to articles moved and injury to persons resulting from such
activity. If any equipment, property and/or personnel of Landlord or of any
other tenant is damaged or injured as a result of or in connection with such
activity, Tenant shall be solely liable for any and all damage or loss resulting
therefrom.

36.
Canvassing, soliciting and peddling in or about the Building or Property are
prohibited. Tenant shall cooperate and use its best efforts to prevent the same.

37.
Tenant shall not use the Premises in any manner which would overload the
standard heating, ventilating or air conditioning systems of the Building.

38.
Tenant shall not utilize any equipment or apparatus in such manner as to create
any magnetic fields or waves which adversely affect or interfere with the
operation of any systems or equipment in the Building or Property.

39.
Tenant shall not operate or permit to be operated on the Premises any coin or
token operated vending machine or similar device (including, without limitation,
telephones, lockers, toilets, scales, amusements devices and machines for sale
of beverages, foods, candy, cigarettes or other goods), except for those vending
machines or similar devices which are for the sole and exclusive use of Tenant’s
employees, and then only if such operation does not violate the lease of any
other tenant in the Building.

40.
To the extent permitted by law, Tenant shall not permit picketing or other union
activity involving its employees or agents in the Building or on the Property,
except in those locations and subject to time and other constraints as to which
Landlord may give its prior written consent, which consent may be withheld in
Landlord’ sole discretion.

41.
Tenant shall comply with all applicable laws, ordinances, governmental orders or
regulations and applicable orders or directions from any public office or body
having jurisdiction, with respect to the Premises, the Building, the Property
and their respective use or occupancy thereof. Tenant shall not make or permit
any use of the Premises, the Building or the Property, respectively, which is
directly or indirectly forbidden by law, ordinance, governmental regulation or
order, or direction of applicable public authority, or which may be dangerous to
person or property.



41

--------------------------------------------------------------------------------





42.
Tenant shall not use or occupy the Premises in any manner or for any purpose
which would injure the reputation or impair the present or future value of the
Premises, the Building or the Property; without limiting the foregoing, Tenant
shall not use or permit the Premises or any portion thereof to be used for
lodging, sleeping or for any illegal purpose.

43.
All deliveries to or from the Premises shall be made only at times, in the areas
and through the entrances and exits designated for such purposes by Landlord.
Tenant shall not permit the process of receiving deliveries to or from the
Premises outside of said areas or in a manner which may interfere with the use
by any other tenant of its premises or any common areas, any pedestrian use of
such area, or any use which is inconsistent with good business practice.

44.
Tenant shall carry out Tenant’s permitted repair, maintenance, alterations, and
improvements in the Premises only during times agreed to in advance by Landlord
and in a manner which will not interfere with the rights of other tenants in the
Building.

45.
Landlord may from time to time adopt appropriate systems and procedures for the
security or safety of the Building, its occupants, entry and use, or its
contents. Tenant, Tenant’s agents, employees, contractors, guests and invitees
shall comply with Landlord’s reasonable requirements thereto.

46.
Landlord shall have the right to prohibit the use of the name of the Building or
any other publicity by Tenant that in Landlord’s opinion may tend to impair the
reputation of the Building or its desirability for Landlord or its other
tenants. Upon written notice from Landlord, Tenant will refrain from and/or
discontinue such publicity immediately.

Landlord reserves the right to make such other Building rules and regulations
as, in its reasonable judgment, may from time to time be needed for the safety,
care and cleanliness of the Premises and/or Building, and for the preservation
of good order therein. In the case of any express conflict between the Lease and
these Regulations, the Lease shall be controlling.




42

--------------------------------------------------------------------------------






EXHIBIT E
SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT
This Subordination, Non-Disturbance, and Attornment Agreement (this “Agreement”)
dated March 31, 2017, is made among MAMMOTH ENERGY PARTNERS LLC, a Delaware
limited liability company (“Tenant”), under Office Lease Agreement dated
effective as of April 1, 2017 (“Lease”), CALIBER INVESTMENT GROUP LLC, a
Delaware limited liability company or its assigns (“Landlord”), and LEGACY BANK
(“Mortgagee”).
WHEREAS, Mortgagee is the owner of a promissory note (herein, as it may have
been or may be from time to time renewed, extended, amended or supplemented,
called the “Note”) executed by Landlord and payable to the order of Mortgagee,
bearing interest and payable as therein provided, secured by, among other
things, a Mortgage (herein, as it may have been or may be from time to time
renewed, extended, amended or supplemented, called the “Mortgage”), recorded in
the real property records of Oklahoma County, Oklahoma, covering, among other
property, the land (the “Land”) described in Schedule “A” which is attached
hereto and incorporated herein by reference, and the improvements
(“Improvements”) thereon (such land and Improvements being herein together
called the “Property”);
WHEREAS, Tenant is the tenant under the Lease referenced above, including all
amendments and supplements thereto, as it may from time to time be renewed,
extended, amended, or supplemented, covering a portion of the property (said
portion being herein referred to as the “Premises”); and
WHEREAS, the term “Landlord” as used herein means the present landlord under the
Lease or, if the landlord’s interest is transferred in any manner, the
successor(s) or assign(s) occupying the position of landlord under the Lease at
the time in question;
THEREFORE, in consideration of the mutual agreements herein, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
1.Subordination. Tenant agrees and covenants that the Lease and the rights of
Tenant thereunder, are and shall be subordinate and inferior to (a) the lien of
the Mortgage and the rights of Mortgagee thereunder, and all right, title and
interest of Mortgagee in the Property, and (b) all other security documents now
or hereafter securing payment of any indebtedness of the Landlord (or any prior
landlord) to Mortgagee which cover or affect the Property (the “Security
Documents”).
2.    Non-Disturbance. Mortgagee agrees that so long as the Lease is in full
force and effect and Tenant is not in default in the payment of rent, additional
rent, or other payments or in the performance of any of the other terms,
covenants or conditions of the Lease on Tenant’s part to be performed (beyond
the period, if any, specified in the Lease within which Tenant may cure such
default),
(a)    Tenant’s possession of the Premises under the Lease shall not be
disturbed or interfered with by Mortgagee in the exercise of any of its rights
under the Mortgage, including any foreclosure or conveyance in lieu of
foreclosure; and
(b)    Mortgagee will not join Tenant as a party defendant for the purpose of
terminating Tenant’s interest and estate under the Lease in any proceeding for
foreclosure of the Mortgage.
3.    Attornment.
(a)    Tenant covenants and agrees that in the event of foreclosure of the
Mortgage, whether by power of sale or by court action, or upon a transfer of the
Property by conveyance in lieu of foreclosure (the purchaser at foreclosure or
the transferee in lieu of foreclosure, including Mortgagee if it is such
purchaser or transferee, being herein called “New Owner”), Tenant shall attorn
to the New Owner as Tenant’s new landlord, and agrees that the Lease shall
continue in full force and effect as a direct lease between Tenant and New Owner
upon all of the terms, covenants, conditions and agreements set forth in the
Lease and this Agreement, except for provisions which are impossible for
Mortgagee to perform; provided, however, that in no event shall the New Owner
be:


43

--------------------------------------------------------------------------------





(i)    liable for any act, omission, default, misrepresentation, or breach of
warranty, of any previous landlord (including Landlord) or obligations accruing
prior to New Owner’s actual ownership of the property;
(ii)    subject to any offset, defense, claim or counterclaim which Tenant might
be entitled to assert against any previous landlord (including Landlord);
(iii)    bound by any payment of rent, additional rent or other payments, made
by Tenant to any previous landlord (including Landlord) for more than (1) month
in advance;
(iv)    bound by any amendment, or modification of the Lease hereafter made, or
consent by any previous landlord (including Landlord) under the Lease to any
assignment or sublease hereafter granted, without the written consent of
Mortgagee; or
(v)    liable for any deposit that Tenant may have given to any previous
landlord (including Landlord) which has not, as such, been transferred to New
Owner.
(b)    The provisions of this Agreement regarding attornment by Tenant shall be
self-operative and effective without the necessity of execution of any new lease
or other document on the part of any party hereto or the respective heirs, legal
representatives, successors or assigns of any such party.
4.    Estoppel Certificate. Hereafter, Tenant agrees to execute and deliver from
time to time, upon the request of Landlord or of any holder(s) of the
indebtedness or other obligations secured by the Mortgage, a certificate
regarding the status of the Lease, consisting of statements, if true (or if not,
specifying why not), (a) that the Lease is in full force and effect, (b) the
date through which rentals have been paid, (c) the date of the commencement of
the term of the Lease, (d) the nature of any amendments or modifications of the
Lease, (e) that no default, or state of facts which with the passage of time or
notice (or both) would constitute a default, exists under the Lease, and (f)
such other matters as may be reasonably requested.
5.    Acknowledgment and Agreement by Tenant. Tenant acknowledges and agrees as
follows:
(a)    Tenant consents to the assignment of the Lease to Mortgagee as security
for a loan. Tenant will not amend, alter, or terminate the Lease, without
obtaining Mortgagee’s prior written consent thereto. Tenant shall not prepay any
rents or other sums due under the Lease for more than one (1) month in advance
of the due date therefor.
(b)    From and after the date hereof, in the event of any act or omission by
Landlord which would give Tenant the right, either immediately or after the
lapse of time, to terminate the Lease or to claim a partial or total eviction,
Tenant will not exercise any such right (i) until it has given written notice of
such act or omission to the Mortgagee; and (ii) until the same period of time as
is given to Landlord under the Lease to cure such act or omission shall have
elapsed following such giving of notice to Mortgagee, after the time when
Mortgagee shall have become entitled under the Mortgage to remedy the same.
(c)    In the event that the Mortgagee notifies Tenant of a default under the
Mortgage, Note, or Security Documents and demands that Tenant pay its rent and
all other sums due under the Lease directly to Mortgagee, Tenant shall honor
such demand and pay the full amount of its rent and all other sums due under the
Lease directly to Mortgagee or as otherwise required pursuant to such notice
beginning with the payment next due after such notice of default, without
inquiry as to whether a default actually exists under the Mortgage, Security
Documents or otherwise in connection with the Note, and notwithstanding any
contrary instructions of or demands from Landlord.
(d)    Mortgagee and any New Owner shall have no obligation nor incur any
liability with respect to the erection or completion of the improvements in
which the Premises are located or for completion of the Premises or any
improvements for Tenant’s use and occupancy, either at the commencement of the
term of the Lease or upon any renewal or extension thereof or upon the addition
of additional space, pursuant to any expansion rights contained in the Lease.
(e)    Mortgagee and any New Owner shall have no obligation nor incur any
liability with respect to any warranties of any nature whatsoever, whether
pursuant to the Lease or otherwise, including, without


44

--------------------------------------------------------------------------------





limitation, any warranties respecting use, compliance with zoning, Landlord’s
title, Landlord’s authority, habitability, fitness for purpose or possession.
(f)    Nothing herein contained is intended, nor shall it be construed, to
abridge or adversely affect any right or remedy of Landlord under the Lease in
the event of any default by Tenant in the payment of rent and/or any other sums
due under the Lease or in the performance of any of the other terms, covenants
or conditions of the Lease on Tenant’s part to be performed.
6.    Acknowledgement and Agreement by Landlord. Landlord, as landlord under the
Lease and Mortgagor under the Mortgage, acknowledges and agrees for itself and
its successors and assigns, that: (a) this Agreement does not constitute a
waiver by Mortgagee of any of its rights under the Mortgage, Note, or Security
documents, or in any way release Landlord from its obligations to comply with
the terms, provisions, conditions, covenants, agreements and clauses of the
Mortgage, Note, and Security Documents; (b) the provisions of the Mortgage,
Note, or Security Documents remain in full force and effect and must be complied
with by Landlord; and (c) Tenant is hereby authorized to pay its rent and all
other sums due under the Lease directly to Mortgagee upon receipt of a notice as
set forth in paragraph 5(c) above from Mortgagee. Landlord hereby releases and
discharges Tenant of and from any liability to Landlord resulting from Tenant’s
payment to Mortgagee in accordance with this Agreement. Landlord represents and
warrants to Mortgagee that a true and complete copy of the Lease has been
delivered by Landlord to Mortgagee.
7.    Lease Status. Landlord and Tenant certify to Mortgagee that neither
Landlord nor Tenant has knowledge of any default on the part of the other under
the Lease, that the Lease is bona fide and contains all of the agreements of the
parties thereto with respect to the letting of the Premises and that all of the
agreements and provisions therein contained are in full force and effect.
8.    Notices. All notices, requests, consents, demands and other communications
required or which any party desires to give hereunder shall be in writing and
shall be deemed sufficiently given or furnished if delivered by personal
delivery, by telegram, telex, or facsimile, by expedited delivery service with
proof of delivery, or by registered or certified United States mail, postage
prepaid, at the addresses specified at the end of this Agreement (unless changed
by similar notice in writing given by the particular party whose address is to
be changed). Any such notice or communication shall be deemed to have been given
either at the time of personal delivery or, in the case of delivery service or
mail, as of the date of first attempted delivery at the address and in the
manner provided herein, or, in the case of telegram, telex or facsimile, upon
receipt. Notwithstanding the foregoing, no notice of change of address shall be
effective except upon receipt. This Paragraph 8 shall not be construed in any
way to affect or impair any waiver of notice or demand provided in this
Agreement or in the lease or in any document evidencing, securing or pertaining
to the loan evidenced by the Note or to require giving of notice or demand to or
upon any person in any situation or for any reason.
9.    Miscellaneous.
(a)    This Agreement supersedes any inconsistent provision of the Lease.
(b)    This Agreement shall inure to the benefit of the parties hereto, their
respective successors and permitted assigns, and any New Owner, and its heirs,
personal representatives, successors and assigns; provided, however, that in the
event of the assignment or transfer of the interest of Mortgagee, all
obligations and liabilities of the assigning Mortgagee under this Agreement
shall terminate, and thereupon all such obligations and liabilities shall be the
responsibility of the party to whom Mortgagee’s interest is assigned or
transferred; and provided further that the interest of Tenant under this
Agreement may not be assigned or transferred without the prior written consent
of Mortgagee.
(c)    THIS AGREEMENT AND ITS VALIDITY, ENFORCEMENT AND INTERPRETATION SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF OKLAHOMA AND APPLICABLE UNITED STATES
FEDERAL LAW.
(d)    This Agreement may not be modified orally or in any manner other than by
an agreement in writing signed by the parties hereto or their respective
successors in interest.
(e)    If any provision of the Agreement shall be held to be invalid, illegal,
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not apply to or affect any other provision hereof, but his Agreement shall
be construed as if such invalidity, illegality, or unenforceability did not
exist.


45

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
ADDRESS OF TENANT:                TENANT:
MAMMOTH ENERGY PARTNERS LLC            MAMMOTH ENERGY PARTNERS LLC
14201 North May Avenue, Suite 300            a Delaware limited liability
company
Oklahoma City, Oklahoma 73134
Attn: Arty Straehla, Chief Executive Officer        By:    /s/ Arty
Straehla                
            Name:    Arty Straehla
Title:     Chief Executive Officer


Date: March 31, 2017


ADDRESS OF LANDLORD:                LANDLORD:
Caliber Investment Group LLC                CALIBER INVESTMENT GROUP LLC
14301 Caliber Drive, Suite 300                a Delaware limited liability
company
Oklahoma City, Oklahoma 73134            
Attn: Matthew Austin, President                By:    /s/ Matthew
Austin            
Name:    Matthew Austin
Title:     President


Date: March 31, 2017


ADDRESS OF MORTGAGEE:                MORTGAGEE
Legacy Bank                        LEGACY BANK
2801 West Memorial Road
Oklahoma City, OK 73134
Attn: Reeve Tarron, Vice President            By:    /s/ Reeve
Tarron            
Name:    Reeve Tarron
Title:     Vice President


Date: March 31, 2017








46

--------------------------------------------------------------------------------





SCHEDULE “A”
TO
SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT
Legal Description of Real Property
A part of Lot 5, Block 1 of Quail Springs Office Park, a part of the Southeast
Quarter (SE/4), Section 12, Township Thirteen North (T13N), Range Four West
(R4W) I.M., Oklahoma City, Oklahoma County, Oklahoma; more particularly
described as follows:
Commencing at the Northeast Corner of the Southeast Quarter of Section 12;
Thence South 89°36'09" West a distance of 370.00 feet to the Northeast Corner of
Lot 5, Block 1, Quail Springs Office Park; Thence South 00°13'06" East a
distance of 213.97 feet to a point on the Right-of-Way of Rubye Redbud Circle;
Thence along a non-tangent curve to the left having a radius 60.00 feet a
distance of 99.17 feet, said curve having a chord length of 88.26 feet and a
chord bearing South 52°02'20" West to the Point of Beginning; Thence from the
Point of Beginning along a curve to the left having a radius 60.00 feet a
distance of 67.97 feet, said curve having a chord length of 64.39 feet and a
chord bearing South 27°45'46" East; Thence South 00°12'52" East a distance of
249.14 feet; Thence South 89°47'08" West a distance of 340.00 feet; Thence North
00°12'52" West a distance of 225.00 feet; Thence South 89°47'08" West a distance
of 60.00 feet; Thence North 00°12'52" West a distance of 81.25 feet; Thence
North 89°47'08" East a distance of 370.22 feet to the Point of Beginning. Area
containing 2.4732 Acres, more or less.




47

--------------------------------------------------------------------------------






EXHIBIT F
BILL OF SALE
As To Personal Property Located In The Initial Area
KNOW ALL MEN BY THESE PRESENTS THAT FOR VALUE RECEIVED:




CALIBER INVESTMENT GROUP LLC, a Delaware limited liability company (the
“Seller”), in consideration of the sum of TEN AND NO/100 DOLLARS ($10.00), and
in fulfillment of the terms and conditions of that certain Office Lease
Agreement made and entered into by and between Seller and MAMMOTH ENERGY
PARTNERS LLC, a Delaware limited liability company (“Mammoth”), effective as of
April 1, 2017 (“Effective Date”), to which this form of Bill of Sale is attached
as Exhibit F thereto, and for such other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by Seller, does hereby
grant, bargain, sell, convey, transfer, assign and deliver unto Mammoth all
furniture, appliances and tenant improvements and all other personal property of
every kind or nature and description, that are located in the Initial Area being
leased by Seller to Mammoth on the Effective Date, known as 14201 Caliber Drive,
Suite 300, Oklahoma City, Oklahoma 73134 (the “Property”), including, without
limitation, those items of property that are listed on Schedule “1”, which is
attached to this Bill of Sale and by this reference made an integral part
hereof.
Seller is selling and conveying the Property to Mammoth in its “AS-IS”,
“WHERE-IS”, “WITH ALL FAULTS” condition and Seller makes no representations or
warranties to Mammoth, whether express or implied, concerning the condition or
suitability of the Property, including, without limitation, any implied
warranties as to the merchantability or fitness for a particular purpose of the
Property.
TO HAVE AND TO HOLD the same unto Mammoth, its successors and assigns, to its
own use forever.
AND Seller, its representatives, successors and assigns, does hereby covenant,
promise and agree to and with Mammoth, that immediately prior to the transfer
set forth herein, Seller has good and indefeasible title to the Property, owns
absolutely and outright all of the Property, that the Property is free, clear,
discharged and unencumbered of and from all grants, titles, charges, judgments,
taxes, assessments, security interests, mortgages, liens, pledges, encumbrances
or other charges of any kind or nature; that Seller has good right to grant,
bargain, transfer and convey the Property to Mammoth as aforesaid; and that
Seller warrants for itself and its successors and assigns, to forever defend
title to the Property unto Mammoth, its successors and assigns, against the
lawful claims and demands of every and all persons or entities whomsoever,
lawfully claiming or to claim the same, or any part thereof, by, through or
under Seller, but not otherwise.
Seller hereby covenants and agrees to duly execute and deliver all such other
instruments as may be necessary to grant, bargain, transfer and convey and vest
in Mammoth complete ownership of the Property.
[Signature Page Follows]
EXECUTED and delivered effective as of the 1st day of April, 2017.
SELLER:                CALIBER INVESTMENT GROUP LLC,
a Delaware limited liability company




By:        /s/ Matthew Austin                        
Name:    Matthew Austin
Title:    President


STATE OF OKLAHOMA         )
) ss:
COUNTY OF OKLAHOMA         )




48

--------------------------------------------------------------------------------





SUBSCRIBED AND SWORN TO BEFORE ME on this 31 day of March, 2017, by the
undersigned Matthew Austin, as President of Caliber Investment Group LLC, a
Delaware limited liability company, by and on behalf of said company in the
capacity therein stated.


/s/ Jennifer Keuchel                        
SEAL                Notary Public, State of Oklahoma
Notary’s Commission #:        15011505        
My Commission Expires:    12/30/2019            




49

--------------------------------------------------------------------------------





SCHEDULE 1
to
BILL OF SALE






List of Seller’s Personal Property to be Conveyed by Seller to Mammoth
On the Effective Date Pursuant to Section 36 of the Office Lease Agreement




image1.jpg [image1.jpg]




50

--------------------------------------------------------------------------------





image2.jpg [image2.jpg]




51

--------------------------------------------------------------------------------






EXHIBIT G
SIGNAGE AGREEMENT
This Exhibit G – Signage Agreement – is attached to and made a part of the Lease
dated effective as of April 1, 2017, between CALIBER INVESTMENT GROUP LLC, a
Delaware limited liability company (“Landlord”), and MAMMOTH ENERGY PARTNERS
LLC, a Delaware limited liability company (“Tenant”), for lease of the Premises
in the Building located at 14201 Caliber Drive, Oklahoma City, Oklahoma, 73134,
known as Suites 200 and 300, Two Caliber Park at Quail Springs. This Signage
Agreement shall set forth the obligations of Landlord and Tenant with respect to
Tenant’s right and option, in its sole discretion, to elect during the period
from June 1, 2017 and until March 31, 2019 to erect a sign displaying Tenant’s
name and/or logo on the Building (“Mammoth Sign”) at Landlord’s cost, as limited
below. Tenant’s option for erecting the Mammoth Sign on the Building will expire
if the Mammoth Sign has not been installed by Tenant prior to March 31, 2019.
Except as otherwise defined in this Exhibit G – Signage Agreement – below, all
capitalized terms utilized in this Exhibit G shall have the same meanings
ascribed to those terms in the Lease.
1.Construction and Installation of Mammoth Sign by Tenant. Landlord will
reimburse Tenant for all costs and expenses incurred by Tenant with respect to
the design, implementation, purchase, construction and installation of the
Mammoth Sign on the Building, which is to be of a similar size, quality and type
as the currently existing Orange Leaf signage on the Building, after the Mammoth
Sign is installed, up to but not to exceed, in any event, the sum of Seven
Thousand and No/100ths Dollars ($7,000.00). Tenant shall be responsible for all
such costs and expenses to the extent that they exceed the $7,000.00 amount
reimbursable by Landlord to Tenant. Before commencing purchase, construction,
and installation of the Mammoth Sign, Tenant must obtain Landlord’s prior
written approval of the design, size, content, location and structure of the
Mammoth Sign on the Building in the following manner. Prior to Tenant commencing
any purchase, construction or installation of the Mammoth Sign, and as a
condition to obtaining Landlord’s prior written approval of the design, content,
size, location, and structure of the Mammoth Sign on the Building, Tenant must
furnish Landlord with drawings, plans and specifications for the proposed
Mammoth Sign and its proposed installation and location on the Building,
together with the names and addresses of the contractors which will be utilized
to construct and install the Mammoth Sign, copies of the necessary permits and
approval, evidence of the contractors’ and subcontractors’ insurance in
accordance with the requirements of Section 15 of the Lease, and the payment
bond or other security, if required by Landlord, all in form and substance
reasonably satisfactory to Landlord. Landlord and Tenant covenant and agree that
the Mammoth Sign shall be deemed to constitute a part of the Premises, for all
purposes, and shall be subject to, all of the terms and conditions of Section 10
of the Lease, which pertains to the requirements imposed on Tenant with regard
to maintenance and construction of alterations to the Premises. Landlord shall
retain, and Tenant shall not be entitled to be paid, any portion of the Seven
Thousand and No/100ths Dollars ($7,000.00) that is not expended on the
installation of the Mammoth Sign pursuant to this Exhibit G.
2.Maintenance of Mammoth Sign. Tenant shall be solely responsible, at its sole
cost and expense, to maintain the Mammoth Sign in good condition at all times
during the Lease Term in accordance with the provisions and pursuant to the
terms and conditions of Section 10.A of the Lease which establishes Tenant’s
maintenance obligations with regard to the Premises.
3.Insurance as to the Mammoth Sign. Tenant shall take all necessary steps to
make sure the insurance which it is required to maintain in accordance with the
provisions of Section 15.B through Section 15.E of the Lease shall apply and be
fully effective as to cover the Mammoth Sign. Tenant shall provide a Certificate
or other evidence reasonably satisfactory to Landlord that the insurance
coverage which it maintains under Section 15 of the Lease, will apply to the
Mammoth Sign prior to Tenant commencing the installation thereof.
4.Indemnity. As a material consideration and inducement to the Landlord to grant
Tenant the right to construct and install the Mammoth Sign on the Building,
Tenant agrees to indemnify, defend and hold harmless the Landlord, Building
Manager, and their respective employees, members, partners, agents, contractors
and lenders (the “Landlord’s Indemnified Parties”) from and against any and all
liability, loss, cost, damages, claims, demands, loss of rents, liens,
judgments, penalties, fines, settlement costs, and investigation costs, which
are imposed, or sought to be imposed, or incurred by Landlord by reason of
Tenant’s or its employees’ or agents’ construction, installation, maintenance or
operation of the Mammoth Sign. Tenant agrees that, for all purposes under the
Lease, construction, installation, maintenance and operation of the Mammoth Sign
shall be deemed to constitute an “Indemnified Matter” and shall be deemed to be
included within the definition of that term set forth in Section 16 of the Lease
such that all of such indemnification provisions of the Tenant set forth in
Section 16 shall be fully applicable to the Mammoth Sign for all purposes under
the Lease.


52

--------------------------------------------------------------------------------





5.Removal of Mammoth Sign at the End of Lease Term. Tenant covenants and agrees
at the end of the Lease Term, if the Lease Term is not extended or renewed, or
upon termination of this Lease for any reason, that Tenant shall cause, at its
sole cost and expense, the removal of the Mammoth Sign from the Building within
the last sixty (60) days of the Lease Term such that the location on the
Building upon which the Mammoth Sign was erected is restored to the same
condition that it was in prior to the erection of the Mammoth Sign.
IN WITNESS WHEREOF, Landlord and Tenant have executed and entered into this
Signage Agreement as Exhibit G to the Lease as of the 31 day of March, 2017.
    
 
 
 
 
 
CALIBER INVESTMENT GROUP LLC,
 
LANDLORD:
 
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
 
 
By:
 
/s/ Matthew Austin
 
 
 
Name:
 
Matthew Austin
 
 
 
Title:
 
President
 
 
 
Date:
 
March 31, 2017
 
 
 
 
 
 
 
 
 
 
 
MAMMOTH ENERGY PARTNERS LLC,
 
TENANT:
 
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
 
 
By:
 
/s/ Arty Straehla
 
 
 
Name:
 
Arty Straehla
 
 
 
Title:
 
Chief Executive Officer
 
 
 
Date:
 
March 31, 2017
 
 
 
 
 
 



53

--------------------------------------------------------------------------------






EXHIBIT H
DATA ROOM AGREEMENT


This Exhibit H – Data Room Use Agreement – is attached to and made a part of the
Lease dated effective as of April 1, 2017, between CALIBER INVESTMENT GROUP LLC,
a Delaware limited liability company (“Landlord”), and MAMMOTH ENERGY PARTNERS
LLC, a Delaware limited liability company (“Tenant”) for lease of the Premises
in the Building located at 14201 Caliber Drive, Oklahoma City, Oklahoma, 73134,
known as Suites 200 and 300, Two Caliber Park at Quail Springs.
1.Definitions. In addition to the definitions contained in the Lease, which
shall remain in full force and effect as currently stated, Landlord and Tenant
agree that the following terms used in this Exhibit H shall have the meanings
set forth below and shall include the plural as well as singular.
1.1    Data Room shall mean the room located on the first (1st) floor of the
building known as One Caliber Park at Quail Springs, 14301 Caliber Drive,
Oklahoma City, Oklahoma 73134 (“Building”) and designated by the Landlord as the
Data Room. Tenant hereby acknowledges and agrees that the Landlord may, from
time-to-time, lease vacant Racks in the Data Room to any other person or third
party for any rental amount it deems appropriate, in its sole discretion,
regardless of whether that person or third party is an existing tenant of the
Building.
1.2    Rack(s) shall mean each of the segregated areas within the Data Room that
are designated by Landlord as a “Rack”. Each particular Rack in the Data Room
shall be further designated by Landlord with a Rack Number assigned thereto
(i.e., Rack Number 1, Rack Number 2, Rack Number 3, Rack Number 4, etc.).
1.3    Occupied Racks shall mean the total number of specific Racks, excluding
the Demarc Rack which is shared by all of the tenants of the Data Room, which
are actually being leased to and utilized by any person in the Data Room for any
day during any particular calendar month.
1.4    Tenant Racks shall mean those of the Occupied Racks in the Data Room that
are being utilized by the Tenant on the first day of any calendar month during
the Lease Term. The number of Racks utilized by Tenant may be added to or
reduced by Tenant, as it shall see fit, during the Lease Term, as provided
below, with a corresponding adjustment to the Data Room Rent to be paid by
Tenant to Landlord as provided below in Section 3 of this Exhibit H. Tenant’s
obligation to pay the Monthly Data Room Rent pursuant to this Exhibit H shall be
in addition to and cumulative of any and all other sums due and owing by Tenant
to the Landlord pursuant to the Lease (including, without limitation, the Base
Rent, the Additional Rent, and any other sums owing by Tenant to Landlord under
the terms and conditions of the Lease).
1.5    Monthly Data Room Rent shall mean, as specifically provided in Section 3,
below, as applicable, the amount of rent to be paid on the first day of each
calendar month of the Lease Term, by Tenant to Landlord for the utilization of
the Tenant Racks by Tenant.
2.Tenant’s Right to Rent Racks in the Data Room. Landlord hereby grants to
Tenant the right to rent vacant Racks in the Data Room for Tenant’s exclusive
use, together with its rights in common with others to use the Data Room and the
Demarc Rack. In the event Tenant elects to exercise this right, Tenant hereby
covenants and agrees to pay the monthly Data Room Rent to Landlord, in the
amount set forth in Section 3, below, and to otherwise comply with the other
terms and conditions set forth in this Exhibit H during the Lease Term. Tenant’s
right to rent vacant Racks in the Data Room will continue to and end at the same
time as Tenant’s right to occupy the Premises under the Lease.
3.Monthly Data Room Rent. Tenant covenants and agrees to pay Landlord, and the
Landlord agrees to accept, the amount for monthly Data Room Rent that is equal
to the product of the sum of Six Hundred Seventy-Five and No/100ths Dollars
($675.00) multiplied times the number of Tenant Racks being utilized by Tenant,
as will be determined by the Landlord on the first day of each calendar month
during the Lease Term. Landlord shall issue


54

--------------------------------------------------------------------------------





an invoice to Tenant stating the amount of the Monthly Data Room Rent that is
owing by Tenant for the ensuing month, determined in the foregoing manner.
Tenant shall have the right to add to or reduce the number of Tenant Racks being
utilized by Tenant at any time, and from time-to-time, during the Lease Term, as
Tenant shall elect unless Tenant is prevented from adding to the number of
Tenant Racks by the provisions of Section 4, below. Tenant shall promptly notify
Landlord when it makes any such reduction or increase in the number of Tenant
Racks. Landlord shall verify the adjusted number of Tenant Racks being so
utilized by Tenant on the first day of the following calendar month during the
Lease Term and the amount of Monthly Data Room Rent payable for the ensuing
month, and thereafter, shall be determined on the basis of the adjusted number
of Tenant Racks as so verified by Landlord. If Tenant discontinues the use of
one or more Tenant Racks after the first day of a calendar month, it shall not
be entitled to any proration, reduction or adjustment of any kind in the amount
of Monthly Data Room Rent Tenant paid Landlord for that calendar month. If, on
the other hand, Tenant increases the number of Tenant Racks it is utilizing
during a month by one or more, then Tenant will be required to pay, in addition
to the Monthly Data Room Rent owing for the following month, a prorated amount
equal to the product of the percentage of the days of the preceding calendar
month during which Tenant utilized such additional Tenant Rack(s) multiplied
times the sum of Six Hundred Seventy-Five and No/100ths Dollars ($675.00) for
each such additional Tenant Rack it began utilizing during such month. The
Monthly Data Room Rent payable pursuant to this Section 3 shall be payable by
Tenant to Landlord at the same time that it pays its Base Rent and Additional
Rent to Landlord as required by the Lease and it shall be in addition to those
rent payments.
4.Landlord’s Option to Eliminate or Reduce the Number of Tenant Racks. Upon
thirty (30) days’ prior written Notice to the Tenant provided by Landlord
pursuant to the Notice provisions of the Lease, Landlord shall have the right
and option, in its sole and absolute discretion, at any time, and from
time-to-time, during the Lease Term, to reduce the number Tenant Racks being
utilized and leased by the Tenant under this Exhibit H, and/or to eliminate
entirely Tenant’s right to use any Tenant Racks pursuant to this Data Room Use
Agreement. After the exercise of Landlord’s option under this Section 4, and as
of the effective date of the Tenant’s resultant reduced number of Tenant
Rack(s), the Tenant’s Monthly Data Room Rent shall be reduced accordingly to
reflect pro tanto that reduction in the number of the Tenant Rack(s). Landlord’s
option to entirely eliminate or reduce the number of Tenant Rack(s) being
utilized by Tenant hereunder, as set forth in this Section 4, shall not be
applicable to, or affect in any manner, Tenant’s Premises, its Base Rent, its
Additional Rent, any other sums owing by Tenant under the Lease, or its
occupancy of the Building, and shall only be applicable to Tenant’s use of the
Data Room and the Tenant Rack(s) under this Exhibit H. Landlord may exercise its
option under this Section 4 as many times as Landlord deems appropriate during
the Lease Term, in its sole and absolute discretion, in accordance with and
subject to the provisions of this Section 4.
5.Exculpation of Landlord’s Liability. Tenant, with regard to its utilization of
the Tenant Rack(s) and the Data Room, in addition to and cumulative of the
specific protections and limitations on liability accorded to Landlord by the
provisions of Sections 16, 17 and 35 of the Lease, hereby expressly acknowledges
and agrees that the Landlord shall not be liable to Tenant, its affiliates or
any other person, for any damage or destruction of whatsoever kind or nature
that might occur to the Tenant Rack(s), for any reason whatsoever, including
without limitation, Landlord’s negligence, and/or to the information and data
contained therein, at any time during the Lease Term. Tenant expressly
acknowledges and agrees that it will be its sole responsibility to obtain
sufficient insurance to adequately compensate Tenant for any potential damage or
destruction of the information or data contained on the Tenant Rack(s) which
results from any damage, destruction or casualty of any kind or nature that may
occur to the Data Room and, specifically, to the Tenant Rack(s) during the Lease
Term. Notwithstanding anything to the contrary in this Lease and this Exhibit H,
Landlord shall also not be liable to Tenant, its affiliates or any other person,
for any inconvenience, annoyance or injury, of any kind or nature to the
business of Tenant resulting in any way, or to any extent, from any stoppage or
interruption in the ability of Landlord to provide services to the Premises, in
general, and to the Data Room, in particular, including, without limitation,
electrical or HVAC service, unless otherwise expressly provided in the Lease. To
the extent Tenant seeks to be protected from any such business interruption or
other issues, Tenant agrees that its sole remedy and obligation shall be to
obtain, at Tenant’s sole cost and expense, business interruption and other types
of insurance coverage in order to protect Tenant against such losses and to make
any such claim only on Tenant’s insurance carrier. Additionally, any such
stoppage or interruption in Landlord’s said services to the Premises, and to the
Data Room, in particular, shall not constitute or be construed in any manner as
an eviction of Tenant, or entitle Tenant to any abatement of the payment of its
Rent, or the Monthly Data Room Rent, or relieve Tenant in any other manner from
performing any obligation contained in this Lease or in this Exhibit H, unless
otherwise expressly provided in the Lease.
IN WITNESS WHEREOF, Landlord and Tenant have executed this Data Room Use
Agreement, as Exhibit H to the Lease, as of the ____ day of ___________________,
2017.


55

--------------------------------------------------------------------------------





 
 
 
 
 
CALIBER INVESTMENT GROUP LLC,
 
LANDLORD:
 
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
 
 
By:
 
/s/ Matthew Austin
 
 
 
Name:
 
Matthew Austin
 
 
 
Title:
 
President
 
 
 
Date:
 
March 31, 2017
 
 
 
 
 
 
 
 
 
 
 
MAMMOTH ENERGY PARTNERS LLC,
 
TENANT:
 
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
 
 
By:
 
/s/ Arty Straehla
 
 
 
Name:
 
Arty Straehla
 
 
 
Title:
 
Chief Executive Officer
 
 
 
Date:
 
March 31, 2017
 
 
 
 
 
 





56

--------------------------------------------------------------------------------






EXHIBIT I
RICHEY/ZINK & ASSOCIATES, INC. PROPOSAL
image3.jpg [image3.jpg]


57

--------------------------------------------------------------------------------





image4.jpg [image4.jpg]


58

--------------------------------------------------------------------------------





image5.jpg [image5.jpg]


59

--------------------------------------------------------------------------------





image6.jpg [image6.jpg]


60

--------------------------------------------------------------------------------





image7.jpg [image7.jpg]


61

--------------------------------------------------------------------------------






EXHIBIT J
WORK LETTER FOR ADDITIONAL ALTERATIONS TO THE PREMISES
This Exhibit J is attached to and made a part of the Office Lease Agreement
dated April 1, 2017, between CALIBER INVESTMENT GROUP LLC, a Delaware limited
liability company (“Landlord”), and MAMMOTH ENERGY PARTNERS LLC, a Delaware
limited liability company (“Tenant”), for lease of the Premises in the Building
located at 14201 Caliber Drive, Oklahoma City, Oklahoma, 73134, known as Suites
200 and 300, Two Caliber Park at Quail Springs. The capitalized terms used in
this Work Letter, Exhibit J, shall have the same meanings ascribed to those
terms in the Lease, unless otherwise defined herein.
This Work Letter shall set forth the obligations of Landlord and Tenant for the
period from June 1, 2017 through May 31, 2018 during the Lease Term with respect
to the construction and/or renovation of the Premises, i.e., Suites 200 and 300
of the Building, or a portion thereof, which Tenant elects to have performed in
the Premises, or any portion thereof, by Landlord at any time during that
foregoing period of time pursuant to Tenant’s written request and instructions
to Landlord as to the work to be done on the Premises, or any portion thereof
(“Additional Alterations”). All Additional Alterations as so directed by Tenant,
and as described in this Work Letter to be constructed in and upon the Premises,
or any portion thereof, by Landlord, are hereinafter referred to as the
“Landlord’s Work.” All construction will comply with ADA and state applicable
codes and laws. Landlord and Tenant acknowledge that Plans (hereinafter defined)
for the Landlord’s Work have not yet been prepared and, therefore, it is
impossible to determine the exact cost of the Landlord’s Work at this time.
Accordingly, Landlord and Tenant agree that Landlord’s obligation to pay for the
cost of Landlord’s Work for the Additional Alterations to the Premises, or any
portion thereof, shall be limited to Fifty Thousand and No/100ths Dollars
($50,000.00) (the “Maximum Amount”), and that Tenant shall be solely responsible
for the cost of Landlord’s Work to the extent that it exceeds the Maximum Amount
for the construction of the Additional Alterations to the Premises, or any
portion thereof. Landlord shall enter into a direct contract for the Landlord’s
Work with a general contractor selected by Landlord. In addition, Landlord shall
have the right to select and/or approve of any subcontractors used in connection
with the Landlord’s Work. Once Tenant has designated to Landlord the nature and
extent of the Additional Alterations to the Premises, or any portion thereof,
Landlord’s Work will be completed, as soon as reasonably possible thereafter.
However, if Tenant fails to direct Landlord to effect the Additional Alterations
to the Premises, or any portion thereof, i.e., the Landlord’s Work in the
Premises pursuant to this Work Letter, prior to May 31, 2018, then, and in such
event, Tenant’s right to require Landlord to perform Additional Alterations in
the Premises, or any portion thereof, shall expire and be of no further force or
effect and this Work Letter shall terminate, be void and no longer in force or
effect. Landlord shall retain and Tenant shall not be entitled to be paid any
portion of the Fifty Thousand and No/100ths Dollars ($50,000.00) that is not
expended on construction of the Additional Alterations to the Premises, or any
portion thereof.
Space planning, architectural and engineering (mechanical, electrical and
plumbing) drawings for the Landlord’s Work shall be prepared at Landlord’s sole
cost and expense, provided that such costs shall be included in the cost of
Landlord’s Work for purposes of determining if the Maximum Amount is exceeded.
The space planning, architectural and mechanical drawings are collectively
referred to herein as the “Plans.” Tenant shall be entitled to have one (1) fit
of the Plans as a part of Landlord’s Work, i.e., Tenant’s prior review and
approval of the Plans and any reasonable changes it informs Landlord that it
wants made in the Plans on a one-time basis. If Tenant has not notified Landlord
of any changes to the Plans within five (5) Business Days after it received the
Plans from Landlord, Tenant shall be deemed to have approved and consented to
those Plans.
In the event Landlord’s estimate and/or the actual costs of construction shall
exceed the Maximum Amount (such amounts exceeding the Maximum Amount being
herein referred to as the “Excess Costs”), Tenant shall pay to Landlord such
Excess Costs upon demand. The statements of costs submitted to Landlord by
Landlord’s contractors shall be conclusive for purposes of determining the
actual cost of the items described therein. The amounts payable under this Work
Letter by Tenant, if applicable, constitute Rent payable pursuant to the Lease,
and Tenant’s failure to timely pay same shall constitute an event of default by
Tenant under the Lease.
If Tenant shall request any change, addition or alteration in any of the Plans
after approval of the Plans by Landlord and Tenant, i.e., after Tenant's “one
fit” described above, Landlord shall have such revisions to the drawings
prepared and Tenant shall reimburse Landlord for the cost thereof upon demand to
the extent that the cost of performing such revision causes the cost of
Landlord’s Work to exceed the Maximum Amount. Promptly upon completion of the
revisions,


62

--------------------------------------------------------------------------------





Landlord shall notify Tenant in writing of the increased cost, if any, which
will be chargeable to Tenant by reason of such change, addition or deletion.
Tenant shall, within two (2) Business Days after its receipt of Landlord’s
notice, notify Landlord in writing whether it desires to proceed with such
change, addition or deletion. In the absence of such written authorization,
Landlord shall have the option to continue work on the Additional Alterations to
the Premises disregarding the requested change, addition or alteration, or
Landlord may elect to discontinue work on the Additional Alterations until it
receives notice of Tenant’s decision, in which event Tenant shall be responsible
for any delay in completion of the Additional Alterations to the Premises
resulting therefrom. In the event such revisions result in a higher estimate of
the cost of construction and/or higher actual construction costs which exceed
the Maximum Amount, such increased estimate or costs shall be deemed Excess
Costs and Tenant shall pay such Excess Costs upon demand.
Landlord shall use commercially reasonable efforts to substantially complete the
Additional Alterations to the Premises, or any portion thereof, as soon as
reasonably possible after the Plans have been finalized and the Tenant has paid
any Excess Costs. Landlord shall cause the Additional Alterations to the
Premises to be performed in good and workmanlike manner and in compliance with
all applicable laws, codes, ordinances, rules and regulations, and the Plans.
Tenant covenants and agrees that it shall not be entitled to any reduction or
abatement of Rent during the time, and by reason of, Landlord’s construction of
the Additional Alterations to the Premises, or any portion thereof, being
performed in the Premises pursuant to this Exhibit J. The Additional Alterations
to the Premises shall be deemed for all purposes under this Work Letter and the
Lease to be substantially completed when the Additional Alterations to the
Premises are completed subject only to the minor punch list items. Subject only
to the completion of any punch list items which Landlord’s architect has
identified, Tenant’s occupancy and utilization of the Additional Alterations to
the Premises after Landlord’s such substantial completion of Landlord’s Work,
shall constitute the acceptance and approval by Tenant that the Landlord has
fully constructed the Additional Alterations to the Premises as required by this
Work Letter satisfactorily and without any representation or warranty of any
kind or nature, whether express or implied, by Landlord as to the condition of
the Additional Alterations to the Premises and that there are no other items in
connection therewith to be performed by Landlord, except for punch list items,
that need to be done.
Unless expressly so provided in the Lease or any amendment or supplement
thereto, in the event of a renewal or extension of the original Term of this
Lease, this Exhibit J shall not be deemed applicable to any additional space
added to the original Premises at any time, or from time-to-time thereafter,
whether by any options under the Lease, or otherwise.
IN WITNESS WHEREOF, Landlord and Tenant have executed and entered into this Work
Letter as Exhibit J to the Lease as of the 31 day of March, 2017.
    
 
 
 
 
 
CALIBER INVESTMENT GROUP LLC,
 
LANDLORD:
 
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
 
 
By:
 
/s/ Matthew Austin
 
 
 
Name:
 
Matthew Austin
 
 
 
Title:
 
President
 
 
 
Date:
 
March 31, 2017
 
 
 
 
 
 
 
 
 
 
 
MAMMOTH ENERGY PARTNERS LLC,
 
TENANT:
 
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
 
 
By:
 
/s/ Arty Straehla
 
 
 
Name:
 
Arty Straehla
 
 
 
Title:
 
Chief Executive Officer
 
 
 
Date:
 
March 31, 2017
 
 
 
 
 
 



63

--------------------------------------------------------------------------------






EXHIBIT K
ADDITIONAL PROVISIONS
This Exhibit K is attached to and made a part of, for all purposes, the Office
Lease Agreement dated April 1, 2017, between CALIBER INVESTMENT GROUP LLC, a
Delaware limited liability company (“Landlord”), and MAMMOTH ENERGY PARTNERS
LLC, a Delaware limited liability company (“Tenant”), for lease of the Premises
in the Building located at 14201 Caliber Drive, Oklahoma City, Oklahoma, 73134,
known as Suites 200 and 300, Two Caliber Park at Quail Springs. All capitalized
terms used in this Exhibit K shall have the same meanings ascribed to those
terms in the above and foregoing Lease.
Right of First Offer. In the event Landlord decides at any time during the
original five (5) year Lease Term to seek to sell the Building where the
Premises are located, i.e., 14201 Caliber Drive, Oklahoma City, Oklahoma 73134,
known as Two Caliber Park, and provided no Event of Default beyond any
applicable cure period exists under the Lease by Tenant at such time, Landlord
shall be required to first offer to sell the entire Building to the Tenant in
the manner provided in this Exhibit K before soliciting offers from others to
purchase the Building. Thus, Tenant will have a right of first offer (the “Right
of First Offer”) to purchase the Building from Landlord, if and when Landlord
decides to seek to sell the Building. The Right of First Offer will be exercised
in accordance with the provisions of this Exhibit K, and is subject to the
following terms and conditions:
1.
Landlord shall notify Tenant in writing if it decides to seek to sell the
Building (“Notice of First Offer”). Landlord’s Notice of First Offer will
include:

(i)
The approximate date on which the Building will become available for acquisition
by Tenant;

(ii)
A complete description, i.e., Rent Roll, of all current leases to third parties,
if any (“Third Party Leases”), that affect the Building and which Third Party
Leases Tenant will be required to assume and accept the assignment thereof upon
Tenant's acquisition of the Building from Landlord;

(iii)
Any existing mortgages or liens of any other kind or nature that currently exist
on the Building; and

(iv)
The sales price and manner and time of payment for which Landlord is offering to
sell the Building to Tenant.

2.
Within ten (10) Business Days after Tenant’s receipt of the Notice of First
Offer, time being of the essence, Tenant will notify Landlord if it elects to
exercise its Right of First Offer, i.e., accept Landlord’s Offer as stated in
the Notice of First Offer, or forfeit it irretrievably as to the purchase of the
Building that is the subject of the Notice of the Right of First Offer, except
as otherwise provided in Paragraph 5, below.

3.
If Tenant rejects Landlord’s Offer, i.e., declines to timely accept Landlord’s
Offer as set forth in Landlord’s Notice of First Offer, the Right of First Offer
granted to Tenant by the provisions of this Exhibit K will be deemed terminated
and of no further force and effect, except as otherwise provided in Paragraph 5,
below, and Landlord will thereafter be able to market the Building in any manner
it sees fit free and clear of Tenant's Right of First Offer under this Exhibit K
to this Lease.

4.
If Tenant timely accepts Landlord’s Offer as set forth in Landlord’s Notice of
the Right of First Offer, then Landlord and Tenant will, as soon as possible,
enter into a commercially reasonable definitive sale and purchase agreement with
standard representations and warranties of Landlord, as Seller, the usual title
procedures, and containing the terms of the Landlord’s Offer as set forth in its
Notice of First Offer accepted by Tenant. Landlord will sell and deliver the
Building to Tenant at Closing, in its then existing condition, i.e., on an
“as-is”, “where-is” basis, and Tenant will accept and pay the full purchase
price for the Building, in cash, at Closing.

5.
The projected sale of the Building by Landlord during the Lease Term is subject
only to one Right of First Offer granted to Tenant. If Tenant does not timely
elect to exercise its Right of First Offer and accept Landlord’s Offer to sell
the Building to Tenant pursuant to Landlord’s Notice of First Offer strictly in
accordance with this Exhibit K, time being of the essence, Tenant's Right of
First Offer will cease to exist as to the Building, and Landlord shall
thereafter be free to sell the Building on such terms and conditions as Landlord
may determine and without any restrictions by reason of the Right of First Offer
granted pursuant to Exhibit K of this Lease,



64

--------------------------------------------------------------------------------





except as otherwise provided in the following sentence. It is expressly
provided, however, that if: (i) the Landlord has not sold the Building within
nine (9) months of the date that such Notice of First Offer was provided by
Landlord to the Tenant and rejected by it, or (ii) the Landlord offers to sell
the Building to a third party for a sale price that is fifteen percent (15%)
less than the sale price that was offered by Landlord to Tenant in Landlord’s
Notice of First Offer, that, then, and in either of such events, the Tenant’s
Right of First Offer hereunder will be deemed to still exist and be viable as to
the proposed sale of the Building and Landlord must provide a new Notice of
First Offer to Tenant again as to its proposed sale of the Building pursuant to
this Exhibit K, or at any such time thereafter that Landlord subsequently seeks
to sell the Building.
6.
Tenant cannot assign its Right of First Offer under this Exhibit K to any
sublessee of the Premises, or to any assignee of the Lease, or to any other
person, and it shall only be applicable to Tenant.

    
 
 
 
 
 
CALIBER INVESTMENT GROUP LLC,
 
LANDLORD:
 
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
 
 
By:
 
/s/ Matthew Austin
 
 
 
Name:
 
Matthew Austin
 
 
 
Title:
 
President
 
 
 
Date:
 
March 31, 2017
 
 
 
 
 
 
 
 
 
 
 
MAMMOTH ENERGY PARTNERS LLC,
 
TENANT:
 
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
 
 
By:
 
/s/ Arty Straehla
 
 
 
Name:
 
Arty Straehla
 
 
 
Title:
 
Chief Executive Officer
 
 
 
Date:
 
March 31, 2017
 
 
 
 
 
 



65